t c memo united_states tax_court estate of edward g beyer deceased craig e plassmeyer executor petitioner v commissioner of internal revenue respondent docket no filed date john w porter keri d brown and jeffrey d watters jr for petitioner naseem j khan david a lee and james cascino for respondent contents findings_of_fact general background mr beyer’s estate_planning sec_529 accounts and certain other gifts - - egblp’s partnership returns decedent’s income_tax returns mr beyer’s gift_tax returns estate_tax_return notice_of_deficiency opinion estate_tax sec_2036 transfer of property by mr beyer transfer other than a bona_fide sale for an adequate_and_full_consideration in money or money’s worth possession or enjoyment of or right to income from the property transferred value of assets includible in the value of the gross_estate of decedent under sec_2036 gift_tax sec_529 accounts additions to tax and accuracy-related_penalty sec_6651 and sec_6662 memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency of dollar_figure in federal estate_tax estate_tax with respect to the estate of edward g beyer decedent’s estate respondent also determined a deficiency in and additions under sec_6651 and to edward g beyer’s federal gift_tax gift_tax for his taxable_year of dollar_figure dollar_figure and dollar_figure respectively respondent further determined a deficiency in and an accuracy- related penalty under sec_6662 on edward g beyer’s gift_tax for his taxable_year of dollar_figure and dollar_figure respectively the issues remaining for decision are is the value of assets that edward g beyer transferred to a certain limited_partnership includible in the value of his gross_estate under sec_2036 we hold that it is is decedent’s estate entitled to discount the value on the alternate_valuation_date of assets of a certain limited_partnership which the parties stipulated that we have held is includible in the value of his gross_estate under sec_2036 in order to determine the value of those assets on that date that is so includible we hold that it is not all section references relating to estate_tax are to the internal_revenue_code code in effect on the date of edward g beyer’s death all section references relating to gift_tax additions to gift_tax and an accuracy-related_penalty on gift_tax are to the code in effect for edward g beyer’s taxable_year sec_2002 and all rule references are to the tax_court rules_of_practice and procedure are the dollar_figure that edward g beyer contributed in to each of ten so-called sec_529 accounts and the dollar_figure that he contributed in to each of eight sec_529 accounts taxable_gifts that he made during his taxable_year sec_2002 and respectively we hold that all of those contributions are is edward g beyer liable for an addition to gift_tax under sec_6651 for his taxable_year we hold that he is is edward g beyer liable for an addition to gift_tax under sec_6651 for his taxable_year we hold that he is is edward g beyer liable for the accuracy-related_penalty under sec_6662 for his taxable_year on the portion of the underpayment in gift_tax for that year that is attributable to the dollar_figure that he contributed to each of eight sec_529 accounts in that year we hold that he is findings_of_fact many of the facts have been stipulated and are so found general background edward g beyer mr beyer or decedent was a resident of chicago illinois at the time of his death on date after mr beyer died the probate division of the circuit_court of cook county illinois appointed decedent’s nephew craig e plassmeyer craig plassmeyer executor of decedent’s estate craig e plassmeyer resided in thousand oaks california thousand oaks at all relevant times including at the time he filed the petition in this case mr beyer who was born in never married and had no children mr beyer had four sisters mildred beyer ruth e plassmeyer ruth plassmeyer lucille v wilkinson lucille wilkinson and eleanor beyer and one brother robert beyer two of mr beyer’s sisters ruth plassmeyer and lucille wilkinson were alive at all relevant times for a period not established by the record during his lifetime mr beyer permitted ruth plassmeyer and lucille wilkinson to live in certain condominium apartments condos that he owned and paid certain expenses relating to those condos in addition to craig plassmeyer mr beyer had another nephew bruce r plassmeyer bruce plassmeyer and he also had a niece doris kaminski from to the date of mr beyer’s death on date craig plassmeyer2 traveled from california to chicago approximately once a month to visit family craig plassmeyer received at different times from the urbana-champaign campus of the university of illinois a bachelor of science degree in chemistry and mathematics and a master’s degree in business administration with specialties in marketing and finance from until at least the time of the trial in this case craig plassmeyer was the co-owner of a healthcare company in thousand oaks that provided high-skilled home nursing care to persons after they had been discharged from hospitals including mr beyer as mr beyer advanced in age bruce plassmeyer who lived in chicago assisted mr beyer in certain day-to-day activities mr beyer did not have a close relationship with doris kaminski mr beyer spent most of his life working for abbott laboratories abbott in chicago illinois mr beyer ultimately became that company’s chief financial officer over the course of his employment with abbott mr beyer acquired stock_options from that company began exercising those options around and accumulated a substantial amount of abbott stock the only time that mr beyer sold any of the abbott stock that he had acquired was to purchase a house in the 1970s in date mr beyer held big_number shares of abbott stock certain other stock certain other noncash property and a certain amount of cash mr beyer’s estate_planning at a time not established by the record mr beyer was introduced to an attorney named michael h erde mr erde who specialized in estate_planning after consulting with mr erde mr beyer decided to form a_trust on date mr beyer executed a_trust agreement trust agreement that mr erde at all relevant times bruce plassmeyer who never married had more limited business experience than craig plassmeyer had prepared and thereby formed a_trust that was designated in that agreement as the edward g beyer trust dated date trust in the trust agreement mr beyer identified himself as both the settlor and the initial trustee of the trust and recited that the initial trust property was dollar_figure in cash on date the date on which mr beyer formed the trust he transferred certain assets including big_number shares of abbott stock to a brokerage account at banc one securities corp banc one that he had opened in the name of the trust trust banc one account as pertinent here the trust agreement provided article ii commencing as of the date of this instrument and during my life the trustee shall administer the trust principal and any net_income thereof as follows a the trustee shall allow me and any of my sisters the right to occupy rent-free any house condominium residential property or garage and any furniture therein wherein they are living which property or any interest therein including any interest as owner lessee shareholder trust_beneficiary or otherwise from time to time forms a part of the trust principal at any time or times while we shall have that right the trustee may with either of our approvals mine and the sister living in the residence that approval being required only if we myself and the sister living in the particular the record is inconsistent with respect to the spelling of the first word in the name of banc one securities corp we took judicial_notice of the correct spelling of that word residence are not disabled as determined in paragraph d of this article sell the interest in residential property forming a part of the trust principal and invest such amounts as the trustee believes desirable in any other interest in residential property selected by the trustee or terminate the right given to me under this paragraph and lease sell or otherwise dispose_of or administer any such interest in residential property in the same manner as any other trust asset b after my death any residential property in this trust shall be managed as follows if any of my sisters wishes to live in a residence of mine said residence shall not be sold without the approval of such sister living in the residence as long as she is not disabled as defined herein at such time as a sister of mine no longer lives in such residence for three months or leaves such residence for three months then said residence shall be sold any sister living in a residence shall not pay rent nor pay any expenses regarding the residence including taxes and insurance but they shall pay their own phone and electric bills c in addition to the provisions of paragraph a and b of this article and during my life the trustee shall administer the trust principal and any net_income thereof as follows the trustee shall distribute to me or apply for my benefit such amounts of net_income and principal even to the extent of exhausting principal as the trustee believes desirable from time to time for my health support in reasonable comfort best interests and welfare considering all circumstances and factors deemed pertinent by the trustee any undistributed_net_income shall be accumulated and added to principal as from time to time determined by the trustee in addition the trustee shall distribute to me or others such amounts of net_income and principal as i may from time to time direct in writing except that if the trustee believes that i am unable to manage my business affairs properly because of advanced age illness or other cause the trustee may in the trustee’s sole discretion decide not to honor my written direction article iii following my death the trustee shall pay out of the trust principal all a my legally enforceable debts including debts owed by me to a trustee individually except debts which are an encumbrance on real_property b the expenses of my last illness and funeral c the administration_expenses payable by reason of my death and d the estate and inheritance taxes including interest and penalties if any payable in any jurisdiction by reason of my death including those administration_expenses and taxes payable with respect to assets which do not pass under this trust article iv as of the date of my death but after providing for the payments if any required by article iii of this instrument the trustee shall manage or distribute the remaining trust principal including property to which the trustee may be entitled under my will or from any other source as follows a if any of my sisters survives me and for purposes of this article if the actual sequence of our deaths cannot readily be determined i shall have presumed to have survived my sisters the trustee shall allocate as of the date of my death from the trust principal including property to which the trustee may be entitled under my will or from any other source to separate trusts one named for my sister mildred l beyer with the amount of one hundred thousand dollars dollar_figure and one named for my two sisters ruth e plassmeyer and lucille v wilkinson with the amount of two hundred twenty five thousand dollars dollar_figure b the trust named for mildred l beyer shall be administered as follows commencing as of the date of my death and during the life of mildred l beyer and as long as she is living pincite north landers in chicago illinois the trustee shall distribute the funds from the mildred l beyer trust to pay all costs and expenses of said landers property when mildred l beyer then leaves said property pursuant to article ii the trustee shall distribute to mildred l beyer or for her benefit as much or all of the income or principal of the trust as the trustee from time to time believes desirable for the health and support in reasonable comfort of mildred l beyer considering all circumstances and factors deemed pertinent by the trustee upon the death of mildred l beyer the then remaining principal of her trust and any accrued or undistributed_net_income thereof shall be added to and shall thereafter be administered under section d in this article c the second trust named for ruth e plassmeyer and lucille v wilkinson shall be administered as follows the income and principal of this trust shall be used to pay for the costs and expenses except for telephone and electric bills of maintaining the respective condominiums and their garages that these two sisters reside in at such time as the first to happen that a sister shall move out of her respective condominium per article ii or die then said condominium and its associated garage s shall be sold and the proceeds distributed to craig e plassmeyer if alive otherwise to his descendants per stirpes at such time that neither ruth e plassmeyer nor lucille v wilkinson is living in her respective condominium then the trust set up for ruth e plassmeyer and lucille v wilkinson shall be terminated and the balance therein shall be distributed outright to craig e plassmeyer if living otherwise to his descendants per stirpes d as of the date of my death but after providing for the payments if any required by article ii of this instrument and the allocations if any required by a b c of article iv above the trustee shall distribute the balance of the trust as follows one-third to doris kaminski if living otherwise to her descendants per stirpes one-third to bruce plassmeyer if living otherwise to his descendants if any per stirpes otherwise half of this one-third to doris kaminski if living otherwise to her descendants per stirpes and half of this one-third to craig plassmeyer if living otherwise to his descendants per stirpes and one-third to craig plassmeyer if living otherwise to his descendants per stirpes article vii a any trustee may resign at any time by giving prior written notice to me if i am then living or if i am not then living to the beneficiary or beneficiaries to whom the current trust income may or must then be distributed b except as otherwise provided in paragraphs d of this article if i cease to act as trustee hereunder for any reason i name craig plassmeyer as trustee and if craig plassmeyer fails or ceases to act as trustee hereunder for any reason then bruce plassmeyer shall act as trustee c the person or persons indicated in paragraph e of this article may at any time by written instrument approve the accounts of the trustee with the same effect as if the accounts had been approved by a court having jurisdiction of the subject matter and of all necessary parties d as often as the trustee shall deem such action to be advantageous to the trusts or to any beneficiary the trustee may by written instrument resign and appoint as substitute trustee with respect to all or any part of the trust principal including property as to which the trustee cannot act any person or any bank or trust company within or outside the state of illinois the substitute trustee shall have all of the title powers and discretion of the original trustee but shall exercise the same under the supervision of the resigning trustee who shall act as adviser to the substitute trustee the adviser may at any time remove the substitute trustee by written instrument delivered to the substitute trustee upon the removal or resignation of the substitute trustee the adviser may resume the office of trustee or may continue to act as adviser and appoint another substitute trustee any adviser may receive reasonable_compensation for services as adviser e the accounts of the trustee may be approved pursuant to paragraph c of this article by me if then living or after my death by a majority in number of doris kaminski bruce plass- meyer and craig plassmeyer if alive otherwise to their descendants per stirpes if any person so entitled to act is then under legal disability the instrument of appointment or approval may be signed by the lawful guardian of such person on his or her behalf f the incumbent trustee shall have all of the title powers and discretion granted to the original trustee without court order or act of transfer no successor trustee shall be personally liable for any act or failure to act of a predecessor trustee with the approval of the person or persons indicated in paragraph e of this article who may approve the accounts of the trustee a successor trustee may accept the account furnished if any and the property delivered by or for a predecessor trustee without liability for so doing and such acceptance shall be a full and complete discharge to the predecessor trustee in a letter dated date date letter from patrick j edwards mr edwards of first chicago insurance services inc to craig plassmeyer mr edwards identified certain asset transfer strategies that he recommended mr beyer consider including what mr edwards described in that letter as intentionally defective irrevocable trusts family limited_partnerships grantor retained trusts and irrevocable life_insurance trusts mr edwards indicated in his date letter that i n the case of the first mr edwards sent a copy of his date letter to charles holup mr holup mr beyer’s investment_advisor who worked for jpmorgan chase bank chase mr beyer had introduced mr holup to craig plassmeyer in because mr beyer wanted craig plassmeyer to play a role in mr beyer’s financial planning matters three strategies the primary reason for their use is to discount the value of assets for transfer purposes t his tends to hinge on lack of control and marketability of the assets which have been transferred he further advised craig plassmeyer in that letter that each potential strategy had pros and cons and that c oordination with tax counsel could help quickly ferret out the probability that one or more of the transfer techniques could assist in minimizing income gift and estate_tax liabilities for all involved as mr beyer advanced in age he desired to give craig plassmeyer a power_of_attorney over his property on date mr beyer signed a power_of_attorney that was to be construed under the laws of the state of illinois illinois law in which he named craig plassmeyer as his attorney-in-fact that power_of_attorney stated in pertinent part the purpose of this power_of_attorney is to give the person you designate your agent’ broad powers to handle your property which may include powers to pledge sell or otherwise dispose_of any real or personal_property without advance notice to you or approval by you unless you expressly limit the duration of this power in the manner provided below until you revoke this power or a court acting on your behalf terminates it your agent may exercise the powers given here throughout your lifetime even after you become disabled on date mr beyer signed a document titled first amendment to edward g beyer declaration of trust that mr erde mr beyer’s estate_planning attorney at that time had prepared in that document mr beyer amended paragraph c of article ii of the trust agreement quoted above by deleting the words best interests and welfare from that paragraph after that amendment that paragraph of the trust agreement provided the trustee shall distribute to me or apply for my benefit such amounts of net_income and principal even to the extent of exhausting principal as the trustee believes desirable from time to time for my health support in reasonable comfort considering all circumstances and factors deemed pertinent by the trustee any undistributed_net_income shall be accumulated and added to principal as from time to time determined by the trustee on date mr erde sent to mr beyer and craig plassmeyer for review and comment a draft copy of a proposed second amendment to the trust agreement thereafter on date mr beyer signed a document titled second amendment to edward g beyer declaration of trust in that document mr beyer amended inter alia paragraph d of article iv of the trust agreement after that amendment that paragraph of the trust agreement provided d as of the date of my death but after providing for the payments if any required by article ii of this instrument and the allocations if any required by a b c of article iv above the trustee shall distribute the balance of the trust as follows one-fifth to doris kaminski if living otherwise to her descendants per stirpes two-fifth to bruce plassmeyer if living otherwise to his descendants if any per stirpes otherwise half of this two-fifths to doris kaminski if living and half of this two-fifths to craig plassmeyer if living otherwise to his descendants per stirpes and two-fifth to craig plassmeyer if living otherwise to his descendants per stirpes mr holup wanted mr beyer and craig plassmeyer to be aware of certain estate_planning options that mr beyer should consider consequently in mr holup introduced them to michael j stuart mr stuart an estate_planning attorney who was serving as of counsel to anthony j madonia associates ltd madonia associates in date mr beyer retained madonia associates to perform services in developing and implementing an estate plan for mr beyer that firm was still serving in that capacity when mr beyer died on date at all relevant times including during and at the time of the trial in this case anthony j madonia mr madonia who owned madonia associates was a business and estate_planning attorney in an engagement letter dated date date engagement letter from mr madonia to craig plassmeyer mr madonia confirmed that his firm was to prepare a detailed analysis of mr beyer’s current estate plan as well as certain alternative estate plans that were to be designed to reduce mr beyer’s estate_tax without requiring him to relinquish control of his assets craig plassmeyer signed the date engagement letter in an engagement letter dated date date engagement letter from mr madonia to mr beyer mr madonia discussed a meeting that took place on date in which mr madonia presented certain alternative estate_planning strategies to mr beyer in the date engagement letter mr madonia confirmed that his firm was to take steps to implement certain estate_planning strategies that he had presented to mr beyer at that meeting mr beyer signed the date engagement letter from around may until date mr stuart mr madonia craig plassmeyer and mr beyer held certain discussions regarding various strategies that would minimize the estate_tax to be paid after mr beyer died as of october in the date engagement letter mr madonia referred to a meeting that he had had with craig plassmeyer in which mr madonia had discussed estate_planning options for mr beyer the record does not establish why there are two engagement letters the strategies that mr beyer had decided to use in order to accomplish that objective included two revocable grantor trusts a limited_partnership and an irrevocable_trust one of the revocable grantor trusts was to be the general_partner of the limited_partnership and the other revocable grantor_trust was to be the limited_partner of the limited_partnership the irrevocable_trust which mr beyer was not to form until some time after the creation of the limited_partnership was to purchase the limited_partnership_interest of the revocable grantor_trust that was to be the initial limited_partner of the limited_partnership in order to implement the estate_planning strategies that mr beyer had chosen on date he inter alia signed his last will and testament mr beyer’s will that madonia associates had prepared for him in mr beyer’s will he named craig plassmeyer as the executor of his estate mr beyer gave the following directive in mr beyer’s will i direct that the taxes imposed by reason of my death upon property passing under and outside my will be apportioned and paid in the manner provided in the edward g beyer living_trust and i incorporate the tax apportionment provisions of that sic the edward g beyer living_trust as part of my will in order to implement the estate_planning strategies that mr beyer had chosen on date mr beyer also signed three separate powers of mr beyer never amended mr beyer’s will attorney date powers of attorney each of which was to be construed under illinois law and each of which madonia associates had prepared for him in each of the three date powers of attorney mr beyer named craig plassmeyer as mr beyer’s attorney-in-fact and granted him full power and authority to do everything necessary to transfer assign convey and deliver to the living_trust one of the revocable grantor trusts that mr beyer was to create any interest in property owned by mr beyer the power to make health care decisions on behalf of mr beyer and the power to act on mr beyer’s behalf in the event of his disability in order to implement the estate_planning strategies that mr beyer had chosen on date mr beyer also signed a_trust agreement living_trust agreement that madonia associates had prepared for him and thereby formed the revocable grantor_trust that he named the edward g beyer living_trust living_trust which was to be the limited_partner of the limited_partnership in the living_trust agreement mr beyer named himself craig plassmeyer and bruce plassmeyer as the three co-trustees of the living_trust the living_trust agreement provided in pertinent part article one establishing my trust the date of this trust agreement is date the parties to this agreement are edward g beyer the trustmaker and edward g beyer craig plassmeyer and bruce plassmeyer collectively the trustee section dollar_figure identifying my trust my trust may be referred to as edward g beyer craig plassmeyer and bruce plassmeyer trustees of the edward g beyer living_trust dated date and any amendments thereto for the purpose of transferring property to my trust or identifying my trust in any beneficiary or pay-on-death designation any description referring to my trust shall be effective if it reasonably identifies my trust any description that contains the date of my trust the name of at least one initial or successor trustee and an indication that my trustee is holding the trust property in a fiduciary capacity shall be sufficient to reasonably identify my trust section dollar_figure transferring property to my trust any person or entity may transfer property of any kind nature and description to my trust in any manner authorized by law a initial funding of my trust by execution of this agreement i transfer convey and assign to my trustee and my trustee accepts and agrees to hold the property described in schedule a annexed hereto together with all my right title and interest in and to all of my property that may by law be held in trust and that may by this assignment be transferred to my trust this assignment shall include without limitation all real and personal tangible and intangible_property located in the united_states whether separate or community whether acquired before or after the execution of this agreement except for the following assets that are expressly not transferred to my trust by this assignment life_insurance policies unless the ownership of a policy is transferred to my trust by a separate instrument that specifically refers to such policy corporate and self-employed keogh pension profit sharing and stock_bonus_plans simplified employee_plans seps individual_retirement_accounts and tax_sheltered_annuities commercial annuities any property the transfer of which would violate a restriction on transfer agreement section dollar_figure powers reserved by me as trustmaker during my lifetime i shall retain the powers set forth in this section in addition to any powers that i reserve in other provisions of this agreement a action on behalf of my trust during any period that i am serving as a trustee of my trust i may act for and conduct business on behalf of my trust without the consent of any other trustee b amendment restatement or revocation i have the absolute right at any time and from time to time to amend restate or revoke any term or provision of this agreement in whole or in part any amendment restatement or revocation must be in a written instrument signed by me c addition or removal of trust property i have the absolute right at any time and from time to time to add to the trust property and to remove any property from my trust d control of income and principal distributions i have the absolute right to control the distribution of income and principal from my trust my trustee shall distribute to me or to such persons or entities as i may direct as much of the net_income and principal of the trust property as i deem advisable my trustee may distribute trust income and principal to me or for my unrestricted use and benefit even to the exhaustion of all trust property any undistributed_income shall be added to the principal of my trust e approval of investment decisions i have the absolute right to approve my trustee’s invest- ment decisions my approval of investment decisions shall be binding on all other beneficiaries of this agreement section dollar_figure grantor_trust status by reserving the broad rights and powers set forth in section dollar_figure of this article i intend to qualify my trust as a grantor_trust under sec_671 to of the internal_revenue_code so that for federal_income_tax purposes i will be treated as the owner during my lifetime of all the assets held in my trust as though i held them in my individual capacity during any period that my trust is a grantor_trust the taxpayer_identification_number of my trust shall be my social_security_number in accordance with sec_301_6109-1 article three trustee succession provisions section dollar_figure trustee succession during my lifetime during my lifetime this section shall govern the removal and replacement of my trustees a removal and replacement by me i may remove any trustee with or without cause at any time if a trustee is removed resigns or cannot continue to serve for any reason i may serve as sole trustee appoint a trustee to serve with me or appoint a successor trustee b during my incapacity during any time that i am incapacitated the following shall replace any then serving trustee in the order named craig plassmeyer and bruce plass- meyer to serve as co-trustees and then guaranty trust if i am incapacitated a majority of the income beneficiaries may remove any trustee with or without cause if i am incapacitated and there is no named successor trustee a majority of the income beneficiaries shall appoint an individual or a corporate fiduciary to serve as my successor trustee all appointments removals and revocations shall be by signed written instrument article five administration of my trust upon my death section dollar_figure my trust shall become irrevocable upon my death my trust shall become irrevocable and my social_security_number may no longer be used to identify my trust my trustee shall apply for a separate taxpayer_identification_number for my trust section dollar_figure administrative trust after my death and prior to the distribution of trust property as provided in the subsequent articles of this agreement my trust shall be an administrative trust but may continue to be known as the edward g beyer living_trust my administrative trust shall exist for a reasonable period of time necessary to complete the administrative tasks set forth in this article section dollar_figure payment of my expenses and taxes my trustee is authorized but not directed to pay from the administrative trust expenses of my last illness funeral and burial or cremation including expenses of memorials and memorial services legally enforceable claims against me or my estate expenses of administering my trust and my estate and court ordered allowances for those dependent upon me these authorized payments are discretionary with my trustee my trustee may make decisions on these payments without regard to any limitation on payment of such expenses imposed by law and may make payments without obtaining the approval of any court no third party may enforce any claim or right to payment against my trust by virtue of this discretionary authority my trustee shall not pay any administrative expenses from assets passing to an organization that qualifies for the federal estate_tax charitable deduction or to a split-interest charitable_trust my trustee shall pay death taxes out of the principal of the trust property as provided in sec_5 if however a probate_estate is opened within six months from the date of my death my independent executor shall pay claims expenses and death taxes from my probate estate to the extent that the cash and readily marketable assets in- cluded in my probate_estate are sufficient to pay such items unless my trustee has already paid them section dollar_figure payment of death taxes for the purposes of this article the term death taxes shall refer to any taxes imposed by reason of my death by federal state or local authorities including but not limited to estate inheritance gift and direct-skip generation-skipping_transfer taxes for purposes of this section death taxes shall not include any additional estate_tax imposed by sec_2031 sec_2032a or sec_2057 of the internal_revenue_code or any other comparable recapture_tax imposed by any taxing authority nor shall death taxes include any generation-skipping_transfer_tax other than a direct_skip sic generation-skipping_transfer_tax except as otherwise provided in this section or elsewhere in this agreement my trustee shall provide for payment of all death taxes from the administrative trust reference to living_trust after mr beyer’s death without apportionment my trustee shall not seek contribution toward or recovery_of any such payments from any individual article six specific distributions and disposition of tangible_personal_property section dollar_figure specific distribution to ruth e plass- meyer and lucille v wilkinson upon my death my trustee shall hold the sum of dollar_figure and the proceeds from the value line tax exempt fund account number ending in trust for the benefit of ruth e plassmeyer and lucille v wilkinson to be administered as provided in this section if ruth e plassmeyer and lucille v wilkinson should predecease me this distribution shall lapse and the property subject_to this distribution shall instead be distributed under the other provisions of this agreement property passing under this section shall pass free of any administrative expenses or death taxes my trustee shall administer the amount set_aside for ruth e plassmeyer and lucille v wilkinson as follows a distributions of income and principal my trustee shall distribute to ruth e plassmeyer and lucille v wilkinson as much of the income and principal of their trust as my trustee determines is necessary or advisable for the cost and expenses except for telephone and electric bills of maintaining the condominiums they each reside in and their respective garages the proceeds from the value line tax exempt fund are to pay each of ruth e plassmeyer and lucille v wilkinson the amount of dollar_figure per month for as long as they shall live any undistributed_net_income shall be accumulated and added to principal b distribution upon the death of ruth e plassmeyer and lucille v wilkinson if the survivor of ruth e plassmeyer and lucille v wilkinson should die before the complete distribution of their trust my trustee shall distribute the trust assets to craig plassmeyer into the trust created for his benefit in article nine herein if craig plassmeyer is deceased the property shall pass to craig plassmeyer’s descendants per stirpes in trust if craig plassmeyer has no descendants my trustee shall distribute the balance of the trust property as provided in article ten of this agreement section dollar_figure life_estate in real_property i bequeath unto my sister ruth e plassmeyer a life_estate in the property where she currently resides commonly known as n keystone unit chicago illinois as well as the parking spaces that were sold with said unit i bequeath unto my sister lucille v wilkerson a life_estate in the property where she currently resides commonly known as n keystone unit chicago illinois as well as the parking space that was sold with said unit ruth and lucille shall be referred to as life_tenant for their respective life estates under this article the life_tenant shall have the right rent free to the exclusive use possession and enjoyment as a personal_residence of the property during her lifetime the trust held under this article shall terminate upon the death of the life_tenant and the trustee shall thereupon dispose_of the principal of the trust estate as it is then constituted by adding all assets owned by the respective life estates to the trust share made for the benefit of craig plassmeyer under article dollar_figure herein the assets contained in the respective life estates are in addition to the assets provided for craig plassmeyer under article dollar_figure hereof article eight distribution-of my exempt trust property my trustee shall administer the exempt share as provided in this article section dollar_figure division of my exempt trust property my trustee shall divide the remaining exempt trust property into shares as follows name relationship craig plassmeyer bruce plassmeyer doris kaminski nephew nephew niece share article nine distribution of my nonexempt property my trustee shall administer the nonexempt share as provided in this article section dollar_figure division of remaining nonexempt trust property my trustee shall divide the remaining nonexempt into shares as follows name relationship craig plassmeyer bruce plassmeyer doris kaminski nephew nephew niece share schedule a ten dollars cash at no time did mr beyer amend the living_trust agreement to eliminate the living trust’s obligation as set forth in section dollar_figure and dollar_figure of article five of that agreement to pay so-called death taxes that would be due after he died death taxes in order to implement the estate_planning strategies that mr beyer had chosen on date mr beyer also signed a_trust agreement management_trust agreement that madonia associates had prepared for him and thereby formed the revocable grantor_trust that he named the edward g beyer management_trust management_trust which was to be the general_partner of the limited_partnership in the management_trust agreement mr beyer named schedule a is attached to the living_trust agreement craig plassmeyer and bruce plassmeyer as the two co-trustees of the management_trust the management_trust agreement provided in pertinent part article one creation of the trust sec_1 establishment of the trust this management_trust is settled established and dated date by edward g beyer as trustmaker and the following initial trustees craig plassmeyer and bruce plassmeyer to serve as co-trustees all references to the trust or trust unless otherwise stated shall refer to this management_trust and any trusts created in it all references to trustee shall refer to the initial trustee or trustees or their successor or successors in trust when the term trustmaker is used in this trust it shall have the same legal meaning as grantor settlor trustor or any other term referring to the maker of a_trust this trust is intended to be a grantor_trust within the meaning of sec_671 - et seq of the internal_revenue_code and the regulations thereunder craig plassmeyer and bruce plassmeyer remained the co-trustees of the management_trust at all relevant times including after mr beyer died sec_1 the name of the trust for convenience the trust shall be known as the edward g beyer management_trust dated date for purposes of titling assets beneficiary designations or transfer of assets directly to the trust the trust shall be referred to as craig plassmeyer and bruce plassmeyer co-trustee or the successors in trust under the edward g beyer management_trust dated date and any amendments thereto in addition to the above descriptions any description for referring to this trust shall be effective to transfer title to the trust or to designate the trust as a beneficiary as long as that format includes the date of this trust the name of at least one initial or successor trustee and any reference that indicates that assets are to be held in a fiduciary capacity sec_1 trust term this trust is intended to exist for a limited term of years unless earlier revoked by the beneficiaries the trust will terminate at the 31st day of december of the year in which the last partnership limited_liability_company corporation or other entity owned by this trust has ended unless extended by the unanimous consent of the trustees and the consent of a majority in interest of the then existing current income beneficiaries in no event shall the trust term extend beyond the limitation period imposed by the rule_against_perpetuities as provided in section dollar_figure of this agreement sec_1 amendment and revocation while the trustmaker is alive the trustmaker shall have the sole and exclusive right to amend and revoke this trust in whole or in part at any time any amendment or revocation must be in writing signed by the trustmaker and delivered to the trustee this trust shall become irrevocable upon the death of the trustmaker the right to amend or revoke this trust is personal to the trustmaker and may not be exercised by any legal_representative or agent acting on the trustmaker’s behalf sec_1 trustmaker’s liability the trustmaker shall have no liability for the acts of the trust serving as general_partner or managing partner of any partnership likewise the trustmaker shall have no liability for the acts of the trust serving as a member or managing member or manager of any limited_liability_company article two trust purposes sec_2 general purpose the trust is specifically established and settled to serve as a partner of one or more general or limited_partnerships and as a member of one or more limited_liability companies the trust is specifically authorized to serve as general_partner of a limited_partnership as a managing partner of a general_partnership and as a manager of a limited_liability_company article three funding the trust sec_3 initial funding the trustmaker transferring assigning shall initially fund the trust and conveying all right title and interest in and to all of the property list in schedule a attached hereto a reliance by third parties upon presentation by the trustee of a copy this article of this trust and a separate affidavit or certificate of trust stating the name and address of the current trustee s affirming that the trust is in full force and effect along with copies of any pertinent provisions of the trust all third parties shall rely on this transfer and follow all of the trustee’s instructions without risk of incurring any liability to the trustmaker the trustee or the beneficiaries b specific transfers of property any other person in any manner may additionally fund the trust with property interests of all kinds all property interests assigned conveyed or delivered to the trustee must be acceptable to and acceptable by the trustee to become trust property beneficial_ownership of the trust and trust distributions article four sec_4 beneficiaries and beneficial_ownership while the trustmaker is alive the trustmaker shall be the sole beneficiary of this trust and the trustee shall pay to the trustmaker at least quarterly all of the net_income and net capital_gains from the trust if the trustmaker is alive when the trust terminates or if the trustmaker revokes this trust the trustee shall distribute all the trust property and any accrued and undistributed_income and gains to the trustmaker following the death of the trustmaker the beneficiaries of the trust and the extent of their beneficial_interest in the trust shall be maintained on schedule b of the trust instrument and incorporated in its entirety as an integral part of this trust agreement schedule b shall specifically state a b c the name of each beneficiary of the trust the percentage beneficial_ownership of each trust_beneficiary and the remainder beneficiary if any the term remainder beneficiary when used in the singular refers to the person or persons trust or trusts or other entities entitled to the designated beneficial share or interest in the trust upon the death of the beneficial_owner the interest of a remainder beneficiary is to continue in trust for the stated remaining term of this trust any share or interest of a remainder beneficiary is to be distributed to the remainder beneficiary upon the termination of the trust the trustee shall update schedule b to show changes in any of the categories listed above sec_4 change_of beneficiary designations unless otherwise prescribed by this trust instrument the trustmaker has the unilateral right to change the beneficiary designation or remainder beneficiary designation of the trust at any time however if the trustmaker makes an irrevocable designation of beneficiary the trustmaker making an irrevocable designation or who releases the power to re-designate the beneficiary cannot thereafter change the designation of trust_beneficiary or the designation of the remainder beneficiary sec_4 remainder beneficiary interests the term remainder beneficiary used in the singular is the person persons trust trusts or other entities entitled to the designated share or interest in the trust upon the death of the beneficial_owner the interest of a remainder beneficiary shall continue in trust for the remaining stated term of this trust and be distributed to the remainder beneficiary only upon termination of the trust if the remainder beneficiary is a_trust that will end or in fact does end before the termination of this trust then the beneficiaries of the remainder beneficiary trust shall become the remainder beneficiaries of this trust sec_4 distributions of income and principal except as otherwise provided for herein while the trustmaker is alive all items of income gain loss deduction depreciation and credit of the trust shall be allocable and distributable to the trustmaker however all management service income and costs of administration shall be allocated or distributed to the trustee after the trustmaker’s death the trustee may in the trustee’s sole and absolute discretion allocate and distribute any items of non-management income gains losses deductions depreciation and credits on a pro-rata basis to the remainder beneficiaries of the trust except for liquidation distributions provided for in article seven until the termination of the trust no principal other than net capital_gains shall be distributable from this trust resignation replacement and succession of trustees article six section the resignation of a trustee a trustee may resign by giving thirty days written notice to all of the beneficiaries then eligible to receive mandatory or discretionary distributions of net_income from any trust created under this agreement if a beneficiary is a minor or is legally incapacitated the notice shall be delivered to that beneficiary’s guardian or other legal_representative section the removal of a trustee any trustee may be removed as follows a removal by trustmaker the trustmaker reserves the right to remove any trustee at any time with or without cause b removal by beneficiaries after the death of the trustmaker a majority of the beneficiaries then eligible to receive mandatory or discretionary distributions of net_income under this agreement may remove and replace any trustee section replacement of trustees whenever a trustee is removed dies resigns becomes legally incapacitated or is otherwise unable or unwilling to serve that trustee shall be replaced as follows a the death or disability of a trustee while the trustmaker is serving as trustee the trustmaker may serve as the only trustee or the trustmaker may name any number of trustees to serve as co-trustees or as replacement trustees if any of these other trustees subsequently die resign become legally incapacitated or are otherwise unable or unwilling to serve as a trustee the trustmaker may or may not fill the vacancy b resignation of a trustmaker as trustee if the trustmaker resigns as trustee the resigning trustmaker may appoint a successor trustee to serve in his place notwithstanding anything in this agreement to the contrary the resigning trustee may provide that his appointed successor trustee may appoint his or their successor section trustee succession if the trustmaker fails to appoint a successor or successors as trustee or if an appointed trustee is unwilling or unable or cannot continue to serve for any reason and no appointed successor has been designated then the following shall be named as successor trustees in the order in which their names appear craig plassmeyer and bruce plassmeyer as co-trustees guaranty trust company article nine general matters and instructions with regard to the trusteeship section a majority of trustees required to control when more than two trustees are acting the concurrence and joinder of a majority of trustees shall control in all matters pertaining to the administration of any trust created under this agreement if only two trustees are acting the concurrence and joinder of both shall be required schedule a initial funding original contribution of capital dollar_figure no amount listed designated percentage of ownership schedule b trust beneficiaries trustmaker edward g beyer designated present beneficiary edward g beyer designated remainder beneficiary the edward g beyer living_trust dated date the management_trust did not maintain a bank account until its co-trustees opened one in date over two years after mr beyer died in order to implement the estate_planning strategies that mr beyer had chosen on date mr beyer acting on behalf of the living_trust the limited_partner and craig plassmeyer and bruce plassmeyer acting on behalf of the management_trust the general_partner signed a limited_partnership schedule a is attached to the management_trust agreement schedule b is attached to the management_trust agreement agreement egblp agreement that madonia associates had prepared and thereby formed under illinois law the limited_partnership that they named the edward g beyer limited_partnership egblp the egblp agreement provided in pertinent part article one creation of the partnership sec_1 the limited_partnership this agreement which is dated date forms and establishes a limited_partnership under the laws of the state of illinois and specifically under the auspices of the uniform_partnership_act icls the partnership shall be effective upon the filing of a certificate of limited_partnership as required by the state of illinois ownership are identified in the schedule attached to this agreement as exhibit a the partners and their percentages of this agreement sets forth the rights duties obligations and responsibilities of the partners with respect to the partnership at all relevant times the sole general_partner of egblp was the management_trust at all relevant times until date the sole limited_partner of egblp was the living_trust sometime after date and before date egblp filed a certificate of limited_partnership with the secretary of state of illinois in consideration of the mutual promises obligations and agreements set forth in this agreement the parties to this agreement agree to be legally bound by its terms sec_1 purpose and scope of the partnership this partnership is organized to accomplish the following purposes a b c d e f to make a profit--the primary reason for creating this limited_partnership is to make a profit to increase wealth--this limited_partnership will provide an effective legal vehicle to increase the wealth of the partners and their families to consolidate fractional interests--this limited_partnership will consolidate fractional interests in the assets held by the various partners into one block of assets to provide centralized_management of investments-- this limited_partnership is designed to hold investment_assets and allow for centralized_management of those assets to manage and develop real estate--this limited_partnership will provide the legal vehicle to effectively manage and or develop any real_estate owned or acquired by the partnership to reduce estate taxes--because of the manner in which partnership interests are valued this limited_partnership may reduce the potential estate_tax liability of the partners g h i j k l m n to facilitate the making of intra-family loans--the general_partner may make loans to family members and provide for a variety of repayment options to avoid two layers of taxation on profits--this limited_partnership provides flexibility in business planning not available to the partners through trusts corporations or other business entities to acquire assets that s_corporations cannot hold-- this limited_partnership provides flexibility in the management of family business because it is permitted to own assets that cannot be held by s_corporations to avoid compressed income_tax rates on trusts-- this limited_partnership is not subject_to compressed income_tax rates that apply to some irrevocable trusts to reduce state taxes--limited partnerships are not subject_to franchise tax in some states where the partnership may choose to do business unlike corporations and limited_liability companies that generally do pay a franchise tax reduce income taxes--income tax may be reduced because income distributed to limited partners is generally not subject_to self-employment_tax to make gifts without fractionalizing assets--this limited_partnership establishes a method by which annual gifts may be made without fractionalizing family assets to make gifts without causing a loss of incentive-- this limited_partnership provides a method of ownership which allows gifts to be made to children and other beneficiaries without causing a loss of productivity or the incentive to strive to do well o p q r s t u to control cash_flow to limited partners--this limited_partnership provides a structure by which the general_partner can control the assets and the cash_flow to limited partners to achieve the legitimate purposes of the partnership to resolve disputes privately--this limited_partnership provides for mediation and binding arbitration in disputes by partners that is intended to prevent expensive and embarrassing public litigation of private family business matters to require the losers of disputes to pay the dispute costs--this limited_partnership requires the loser in any dispute to pay for the costs of the dispute to provide confidentiality--this limited_partnership contains confidentiality provisions restricting family members from publicly disclosing matters involving private family business to avoid probate--the partnership is intended to assist in preventing family assets from going through probate upon the disability or death of any family_member or alternatively to simplify any probate proceeding that may be required to establish an order of succession--this limited_partnership establishes and maintains an order of succession and control of family business_assets to restrict the right of non-partners to acquire interests--this limited_partnership restricts the right of non-partners to acquire interests in partnership assets v w x y z aa bb to prevent transfers_of_partnership_interests because of failed marriages--this limited_partnership prevents the transfer of a family member’s interest in the partnership because of a failed marriage to prevent commingling of the assets of gift recipients--this limited_partnership creates a method of ownership that will prevent gifts made to family members from being commingled with assets owned by others to protect partners from the partnership’s creditor claims--this limited_partnership limits the liability of limited partners from the partnership’s creditors to provide asset protection for partners--this limited_partnership protects the family resource base from the claims of future creditors of partners to promote knowledge of family assets--this limited_partnership promotes knowledge of and communication about the family assets and business among family members to reduce the impact of income in respect of a decedent--this limited_partnership may help the partners reduce the impact of the income_in_respect_of_a_decedent ird upon the death of a partner because the partnership year closes on the death of a partner to keep family members close--this limited_partnership will require family members to continue to maintain a relationship over a long period of time in order to effectively manage the assets of the partnership and accordingly may provide a business structure that will reduce the likelihood of family disputes and allow the family members to maintain a close relationship over a long period of time the partnership may conduct any lawful business and investment activity permitted under the laws of the state of illinois and in any other nation or political_subdivision in which it may have a business or investment_interest the partnership may own acquire manage develop operate sell exchange finance refinance lease and otherwise deal with real_estate personal_property and any type of business as the general_partner may from time to time deem to be in the best interest of the partnership the partnership may engage in any other activities that are related or incidental to the foregoing purposes sec_1 purpose of partnership restrictions this partnership is formed by those who know and trust one another and who in forming this limited_partnership will have surrendered certain management rights one or more of the partners may also have assumed management responsibility and risk based upon their relationship and trust capital is material to the business and investment objectives of the partnership and its federal tax status an unauthorized transfer of a partner’s interest could create a substantial hardship to the partnership jeopardize its capital base and adversely affect its tax structure there are therefore certain restrictions as expressed in this agreement that attach to and affect both ownership of partnership interests and the transfer of those interests those restrictions upon ownership and transfer are not intended as a penalty but as a method to protect and preserve existing relationships based upon trust and to protect the partnership’s capital and its financial ability to continue to operate sec_1 the term of the partnership the period of duration of the partnership shall be perpetual the partnership shall begin on the date the certificate of limited_partnership is filed with the secretary of state of illinois and shall continue until terminated or dissolved in accordance with the provisions of this agreement sec_1 the tax_matters_partner the general_partner shall serve as the tax_matters_partner pursuant to the code if there is more than one general_partner the general partners shall by agreement designate one of the general partners to serve as the tax_matters_partner article three partnership interests sec_3 percentage interest in the partnership each partner’s initial partnership_interest shall be the percentage interest set forth in exhibit a that is attached to this agreement partnership interests shall be adjusted from time to time to account for non-pro rata additional capital contributions and non-pro rata distributions to partners when non-pro rata contributions or distributions are made each partner’s partnership_interest shall then be determined by dividing the capital_account of each partner by the aggregate of the then existing capital accounts after adjusting the partners’ capital accounts to reflect the fair_market_value of the contributed_property for purposes of determining the respective voting rights of the partners adjustments to partnership interests of the partners resulting from additional contributions or distributions shall be deemed to have been made on december following the date of the contribution or distribution the general_partner of partnership shall maintain a correct record of all partners and their partnership interests together with amended and revised schedules of ownership caused by changes in the partners and changes in partnership interests article four capital contributions and capital accounts sec_4 initial capital contributions the partners shall contribute as their initial capital contributions to the partnership all of their right title and interest in and to the property described in exhibit a attached hereto the partners agree that the property described in exhibit a has the fair_market_value net of liabilities assumed_or_taken_subject_to by the partnership to which such property is subject listed opposite such property each partner’s interest shall be credited with an initial contribution equal to the fair_market_value listed opposite that partner’s name in exhibit a sec_4 establishment of capital accounts a capital_account shall be established for each partner and shall be maintained at all times throughout the existence of the partnership in a manner that complies with the code and regulations promulgated thereunder each partner’s capital_account shall be maintained according to the following provisions a credits to partner’s interest each partner’s interest shall be credited with the fair_market_value of such partner’s contribution of cash or other_property such partner’s distributive_share of profits and the amount of any partnership liabilities that are assumed by such partner b debits to partner’s interest each partner’s interest shall be debited the amount of cash and the fair_market_value of any property distributed to such partner pursuant to any provision of this agreement such partner’s share of losses and the amount of any liabilities of such partner that are secured_by any property contributed by such partner to the partnership sec_4 assignment of a partner’s interest except as otherwise required by the code or regulations if any partnership_interest is assigned according to the terms of this agreement the assignee shall succeed to the capital_account of the assignor to the extent that it relates to the assigned partnership_interest if the assignment of an interest in the partnership causes a termination of the partnership under code sec_708 the capital_account that carries over to the assignee will be adjusted according to sec_1_704-1 sec_4 capital_account adjustments for capital events the following capital events shall result in the following adjustments to a partner’s capital_account a assumption of liability an assumption of unsecured liability by the partnership shall be treated as a distribution of money to the partner and his capital_account shall be adjusted accordingly an assumption of an unsecured liability of the partnership by a partner shall be treated as a cash contribution to the partnership in determining the amount of any liability for this purpose sec_752 of the internal_revenue_code and the treasury regulations promulgated thereunder shall be taken into account b adjustments for noncash distributions if the assets of the partnership other than cash are distributed in_kind to a partner the capital accounts of the partners shall be adjusted for the hypothetical book gain_or_loss that would have been realized by the partnership if the distributed assets had been sold for their fair market values in a cash sale in order to reflect unrealized_gain or loss c adjustment to fair_market_value upon transfer of partnership_interest if an existing or new partner acquires an interest the capital accounts of the partners shall be adjusted to reflect fair_market_value of all properties held by the partnership d adjustment for constructive termination of partnership capital accounts shall be adjusted to reflect fair_market_value of all properties held by the partnership as required by sec_1_704-1 upon the constructive termination of the partnership as provided under sec_708 of the internal_revenue_code article five allocations and distributions sec_5 allocation_of_profits_and_losses the partnership shall allocate all net profits and losses which shall include every item_of_income deduction depreciation gain loss and credit for each calendar_year of the partnership to each partner pro_rata in accordance with the partner’s respective partnership_interest during the period over which such profits losses and tax items were accrued the partners shall be bound by the provisions of this article in reporting their shares of partnership income and loss for income_tax purposes any partnership net losses that cannot be allocated to one or more of the partners without creating a negative capital_account shall be allocated to the remaining partners in proportion to their capital accounts until all partners have a capital_account of zero to the extent that net losses were specially allocated to partners with positive capital_account balances during a period in which partners with negative capital_account balances were not allocated any net losses subsequent net profits shall be first allocated to those partners who were specially allocated net losses to the extent of such net losses and thereafter such net profits shall be allocated proportionately among the partners according to their respective partnership interests net losses allocated when all partners have a capital_account of zero shall be allocated proportionately among the partners according to their respective partnership interests allocation of net profits and net losses may be modified by subsequent agreement to conform to adjustments made to the percentage interests because of loans to the partnership converted to contributions to capital any distributions of cash and any liquidating distributions if the percentage interest of a partner is not the same throughout a given fiscal_year the general_partner shall determine the allocation of net profits and net losses to the partners taking into account the partners’ varying percentage interests during the year such determination shall be in conformity with the requirements of code sec_706 and treasury regulations promulgated thereunder sec_5 distributions to partners the primary intent of the partnership is to retain partnership funds in amounts determined in the sole and absolute discretion of the general_partner to meet the reasonable_needs_of_the_business or investments of the partnership and other needs as provided in this agreement no partner shall have the right to demand distributions of any partnership funds or assets distributions of funds or other partnership assets when made shall be made as follows a distributions of cash the general_partner may make distributions of partnership cash to the partners on pro_rata or non-pro rata basis as the general_partner in its discretion shall determine such distributions shall only be made from the cash reserves that exceed the reasonable working reserves of the partnership as determined in the sole discretion of the general_partner the general_partner in its sole and absolute discretion rather than making an actual distribution of partnership assets to the partner may elect to treat such distribution as a liability of the partnership and execute a note to the partner payable to the partner at the termination of the partnership the note shall bear interest for any given month based on the internal revenue service’s published annual interest rate for taxpayer overpayments in effect on the first day of such month subject_to this agreement and applicable law distributions of cash shall first come from cash from operations as permitted under this agreement then from cash from the liquidation of the partnership as provided in this agreement b distributions in_kind the general_partner in its sole and absolute discretion may make distributions in_kind of partnership property to the partners prior to any such distribution_in_kind the difference between such established fair_market_value and the book_value of the property to be distributed shall be adjusted by a credit or charge as is appropriate to the partners’ interests upon the distribution of such property such adjusted_value shall be charged to the interests of the partners receiving such distributions article six management of the partnership section general authority of the general_partner subject_to the specific rights given the limited partners in this agreement all decisions respecting any matter affecting or arising out of the conduct of the business of the partnership shall be made by the general_partner who shall have the exclusive right and full authority to manage conduct and operate the partnership business the general_partner shall manage and administer the partnership according to this agreement and to perform all duties prescribed for a general_partner by the laws of the state of illinois a acts requiring approval of partnership interests the consent of of all the partnership interests shall be required to do any of the following prior to actual termination of the partnership sell substantially_all of the property in liquidation or cessation of the business confess a judgment against the partnership file or consent to filing a petition for or against the partnership under any federal or state bankruptcy insolvency or reorganization act exercise an election under sec_754 of the code b acts requiring unanimous approval of the partners the general_partner shall not have the power without the unanimous written consent of all partners to do any of the following except as otherwise provided admit any substitute or additional limited or general_partner into the partnership the information that follows in the quoted text appears to have been intended to be included under a heading labeled section of the egblp agreement which presumably would have been followed by a summary narrative description of the topic to which that section pertained however no heading appears in that agreement before that information except as provided in sec_15 amend this agreement change or reorganize the partnership into any other legal form engage in any act that would subject any limited_partner to liability as a general_partner dissolve and liquidate the partnership distribute more than twenty-five percent of the fair_market_value of the partnership’s assets in any_tax year redeem liquidate purchase or otherwise acquire the partnership_interest of any partner return the capital_contribution of any partner contribute partnership property to a charity register any interest in this partnership for an offering under any federal or state securities law article seven the general_partner section general_partner each partner shall manage and administer the property of the partnership and perform all other duties prescribed for a general_partner by the laws of the state of illinois a general_partner will have personal liability for the obligations of the partnership except as may be specifically limited by the laws of the state of illinois or any other jurisdiction in which the partnership has qualified to do business c fiduciary duty_of general_partner in carrying out the duties of the general_partner under this agreement the general_partner shall act as a fiduciary for the limited partners and in its fiduciary capacity shall exercise the required standard of conduct with respect to the interest of the limited partners accordingly the general_partner may not act in any manner contrary to this agreement commingle partnership funds fail to disclose material facts involving transfers to and from the partnership take a partnership opportunity for its own benefit or derive a secret personal profit from dealing with the partnership the general_partner must account to the partnership for any benefit and hold as trustee for the partnership any profits derived by the general_partner without the consent of the other partners from any transaction connected with the formation conduct or liquidation of the partnership or from any use by it of partnership property article eight the limited partners section no right to withdraw for a limited_partner no limited_partner shall have the right to withdraw from the partnership or to receive a return of any of its contributions to the partnership until the partnership is terminated and its affairs wound up according to the act and this agreement a limited_partner will breach this agreement if the limited_partner attempts to withdraw from the partnership interferes in the management of the partnership affairs engages in conduct which results in the partnership losing its tax status as a partnership engages in conduct that tends to bring the partnership into disrepute owns a partnership_interest that becomes subject_to a charging_order attachment garnishment or similar legal proceedings breaches any confidentiality provisions of this agreement or fails to discharge a legal duty to the partnership a limited_partner who is in breach of this agreement shall be liable to the partnership for damages caused by the breach the partnership may offset for the damages against any distributions or return_of_capital to the limited_partner who has breached this agreement article nine books records and bank accounts section books_and_records the general_partner shall keep books of account with respect to the operation of the partnership such books shall be maintained at the principal office of the partnership or at such other place as the general_partner shall determine and all partners and their duly authorized representatives shall at all reasonable times have access to such books the following records of the partnership shall be kept at its principal office where they shall be subject_to inspection and copying at the reasonable request and the expense of any partner during ordinary business hours a current list of the full name and last known business address of each partner separately identifying the general partners and the limited partners in alphabetical order a copy of the certificate of limited_partnership and all certificates of amendment thereto together with executed copies of any powers of attorney pursuant to which any certificate has been executed copies of the partnership’s federal state and local income_tax returns and reports if any for the three most recent years copies of this agreement as amended and of any financial statements of the partnership for the three most recent years and any other documents required_by_law section accounting basis and fiscal_year the books of account of the partnership shall be kept on a method authorized or required by the code and as determined by the general_partner and shall be closed and balanced at the end of each partnership year the fiscal_year of the partnership shall be the period authorized or required by the code and as determined by the general_partner section bank accounts and partnership funds all cash receipts shall be deposited in the partnership’s bank or other depository accounts maintained by the general_partner a accounts are property of the partnership all accounts used by or on behalf of the partnership shall be and remain the property of the partnership and shall be received held and disbursed by the general_partner for the purposes specified in this agreement b no commingling of funds partnership funds shall not be commingled with other funds transfer of partnership interests by a limited_partner article twelve sec_12 restrictions on transfer except as provided in this article a limited_partner is prohibited from selling assigning transferring mortgaging pledging encumbering hypothecating or otherwise disposing of collectively hereinafter referred to in this article as transferring or transfer as the case may be all or any part of any limited_partnership_interest without the unanimous written consent of all the partners the partners shall have no obligation to give such consent nor shall they be subject_to liability for withholding consent sec_12 transfer of interest each limited_partner hereby agrees not to sell assign transfer mortgage pledge encumber hypothecate or otherwise dispose_of all or any part of its partnership_interest without first offering in writing to sell such interest to the partnership and to all other partners if the partnership does not agree to purchase the partnership_interest and none of the other partners agree to purchase the partnership_interest then the limited_partner who wants to sell assign transfer mortgage pledge encumber hypothecate or otherwise dispose_of all or any part of its partnership_interest may offer it to a third party according to the terms of this section a notice the transferring limited_partner shall give written notice to the partnership and to all other partners that it desires to transfer its partnership_interest written offer the transferring limited_partner shall attach to the written notice any written offer of a prospective purchaser to buy the interest whether or not such offer is from an existing partner this notice shall be complete in all details respecting the purchase_price and terms of payment genuine offer the transferring limited_partner shall certify in writing that the offer is genuine and in all respects what it purports to be b right to purchase the partnership or the other partners as they shall agree shall have the right either to purchase the limited_partnership_interest in accordance with the terms of the written offer except as modified below by written notice to the transferring limited_partner of its intent to purchase such interest such notice to be delivered to the transferring limited_partner within days following the date on which the transferring limited partner’s written offer is delivered to the partnership at any time during the days following the date on which the written offer is delivered to the partnership if the partnership and the other partners cannot agree as to the identity of the purchaser the partnership shall have the sole right to purchase hereunder if such notice of intent to purchase is given closing of the sale shall occur at the principal office of the partnership as designated in this agreement within days from the date of the notice of intent to purchase payment of the purchase_price shall be made at the option of the partnership or the purchasing partners as the case may be upon the payment terms of the written offer or by delivery of an unsecured promissory note made by the partnership or the purchasing partners as the case may be for the amount of the purchase_price if a promissory note is given such note shall bear interest at market rates for such notes on the unpaid balance of principal principal to be payable in ten equal annual installments together with interest thereon the first such installment to be due and payable on the first anniversary of the note and subsequent installments to be due and payable on each anniversary date thereafter until the note is paid in full the terms of the note shall provide for prepayment of the note in whole or in part at any time without penalty and shall provide for a day right to cure after notice of any default on payment before acceleration of the unpaid balance of principal and interest c right to sell to third party in the event the partnership and the partners elect not to purchase the selling limited partner’s partnership_interest the transferring limited_partner shall be free to transfer its interest to the prospective purchaser who made the genuine offer to the transferring limited_partner for the purchase_price terms and conditions contained in the original genuine offer for a period of days from the expiration of the day period referred to in subsection b above or the earlier date upon which the general_partner notifies the transferring limited_partner in writing that the partnership and the other partners elect not to purchase such interest if the transferring limited partner’s partnership_interest is not sold to the prospective purchaser within the day period then the transferring limited_partner may not transfer the transferring limited partner’s partnership_interest to the prospective purchaser without once again offering the partnership_interest as provided in this section if the transfer of the limited partner’s partnership_interest is not approved by all of the remaining partners then the transfer shall be only the interest of an assignee sec_12 transfer to other partners and immediate_family members a limited_partner may transfer without the consent of any other partner all or any portion of his or her partnership_interest to another partner such transferred interest shall constitute only the interest of an assignee unless all of the remaining partners agree in writing that the transferred interest shall constitute a limited_partnership_interest a limited_partner may transfer with the consent of the general_partner but without the consent of any other limited_partner all or any part of his or her partnership_interest to a member of the immediate_family of any partner or to any trust established primarily for the benefit of any member of the immediate_family of a partner or to a charity or charitable_trust each such transfer shall convey only the interest of an assignee unless all remaining partners agree in writing that the transferred interest shall constitute a limited_partnership_interest a assignments to and from trusts a limited_partner may with the consent of the general_partner but without the consent of any other limited_partner transfer all or any part of its partnership_interest to any trust in which the partner or member of the immediate_family of the partner is a beneficiary a limited_partner that is a_trust may assign all or any part of its partnership_interest to any immediate_family member of the partner or trust established for the benefit of such immediate_family member all such assignments shall convey only the interest of an assignee unless all remaining partners agree in writing that the transferred interest shall constitute a limited_partnership_interest article fifteen general matters sec_15 general matters the following general matters of construction shall apply to the provisions of this agreement c notices all notices required to be given in this agreement shall made in writing by either personally delivering notice to the party requiring it and securing a written receipt or mailing notice by certified united_states mail return receipt requested to the last_known_address of the party requiring notice or electronic transmission by facsimile to the party requiring notice provided that such party’s receipt of same is confirmed in writing or electronic mail transmission to the party requiring notice provided that such party’s receipt of same is confirmed in writing or by electronic mail transmission back to the sending party the effective date of the notice shall be the date of the written receipt or the date of the return receipt if received or if not the date it would have normally been received via certified mail provided there is evidence of mailing exhibit a the initial partners and their contributions to the partnership partner’s name blank blank blank blank blank type of interest general limited limited limited limited contribution see schedule a-1 see schedule a-2 see schedule a-3 see schedule a-4 see schedule a-5 value blank blank blank blank blank interest blank blank blank blank blank egblp’s agreement does not include any documents titled schedules a-1 a- a-3 a-4 or a-5 at no time after egblp was formed on date was exhibit a to the egblp agreement completed exhibit a is attached to the egblp agreement around six months after the formation of egblp mr madonia sent an email dated date mr madonia’s date email to craig plassmeyer and mr holup in mr madonia’s date email mr madonia recommended that most of mr beyer’s securities be transferred to an account in egblp’s name and that mr beyer’s cash be left in his personal account mr madonia concluded in that email we need to establish to the irs that edward has enough assets outside of egblp to live on and given edward’s modest lifestyle i think 5m will do that at least as of date egblp had opened a brokerage account in its name at banc one egblp’s banc one account on date mr beyer authorized and directed the transfer of certain assets from the trust banc one account to egblp’s banc one account on date mr beyer’s directive was implemented and banc one transferred date transfer the securities held in the trust banc one account to egblp’s banc one account thereby funding egblp for the first time since its formation we shall refer to assets transferred from the trust banc one account to egblp’s banc one account as egblp’s assets after the date transfer the following shares of stocks and of mutual funds were held in egblp’s banc one account stock1 transocean ltd abbott laboratories altria group inc arbitron inc ceridian corp chevron corp conocophillips co constellation energy group edison int’l ibm mirant corp nicor inc ppl corp pepco holdings inc schlumberger ltd southern co number of shares big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number mutual funds putnam municipal income fund number of shares big_number we took judicial_notice of the official names of the stocks listed above on date abbott had over billion shares of stock outstanding as of that date the big_number shares of abbott stock that mr beyer contributed to egblp as part of his date transfer represented less than one percent of abbott’s total outstanding_stock egblp did not sell any of the big_number shares of abbott stock that it held before mr beyer died after mr beyer’s date transfer to egblp he retained certain assets in his name or in the name of the trust in addition mr beyer maintained at least two bank accounts in his name at banc one mr beyer’s banc one accounts a checking account and a so-called money market account in date the name of the account_holder of mr beyer’s banc one accounts was changed from mr beyer to the living_trust living_trust banc one account on date craig plassmeyer acting on behalf of the general_partner of egblp ie the management_trust requested that banc one issue a dollar_figure check to be drawn on egblp’s banc one account to each of bruce plassmeyer and himself on date craig plassmeyer again acting on behalf of the general_partner of egblp requested that banc one issue a dollar_figure craig plassmeyer was one of the two co-trustees of the management_trust the record does not establish the purpose for which craig plassmeyer acting on behalf of the general_partner of egblp authorized the dollar_figure payment to each of bruce plassmeyer and himself check to be drawn on egblp’s banc one account to each of bruce plassmeyer and himselfdollar_figure around a year after egblp was initially funded mr madonia raised again certain additional estate_planning strategies in an email dated date date email to craig plassmeyer those strategies involved egblp’s use of a restricted management account and mr beyer’s formation of an irrevocable_trust and the living trust’s sale to that newly formed trust of its 99-percent limited_partnership_interest in egblp 99-percent limited_partnership_interest in exchange for that irrevocable trust’s promissory note mr beyer decided to implement the first step of one of the estate_planning strategies described in mr madonia’s date email on date mr beyer signed a_trust agreement beyer irrevocable_trust agreement that the record does not establish the purpose for which craig plassmeyer acting on behalf of the general_partner of egblp authorized the dollar_figure payment to each of bruce plassmeyer and himself mr madonia discussed with mr beyer and or craig plassmeyer some time before date at least the second estate_planning strategy described in his date email to craig plassmeyer the record contains a draft of an irrevocable_trust agreement dated date and another draft of an irrevocable_trust agreement dated date the date on which mr beyer formed the living_trust and the management_trust and he acting on behalf of the limited_partner ie the living_trust and craig plass- meyer and bruce plassmeyer acting on behalf of the general_partner ie the management_trust formed egblp madonia associates had prepared and that he named the edward g beyer irrevocable_trust beyer irrevocable_trust and thereby formed an irrevocable_trust in the beyer irrevocable_trust agreement mr beyer named craig plassmeyer and bruce plassmeyer as co-trustees of the beyer irrevocable_trust the beyer irrevocable_trust agreement provided in pertinent part article one establishing my trust section dollar_figure an irrevocable_trust this trust is irrevocable and i cannot alter amend revoke or terminate it in any way section dollar_figure transfers to the trust i transfer to the trustee the property listed in schedule a attached to this agreement to be held on the terms and conditions set forth in this instrument i retain no right title or interest in the income or principal of this trust or any other incident_of_ownership in any trust property by execution of this agreement my trustee accepts and agrees to hold the trust property described on schedule a all property transferred to my trust after the date of this agreement must be acceptable to my trustee my trustee may refuse to accept any property my trustee shall hold administer and dispose_of all trust property accepted by my trustee for the benefit of my beneficiaries in accordance with the terms of this agreement section dollar_figure my beneficiaries the beneficiaries of my trust are craig plassmeyer bruce plassmeyer and doris kaminski article six trust administration section dollar_figure grantor_trust provisions while i am alive i intend that this trust be a grantor_trust for federal_income_tax purposes i understand that the power granted in this section will cause the income of my trust to be taxed to me under certain provisions of sec_671 - of the internal_revenue_code to carry out this intent the following provisions shall apply in the administration of my trust a power of substitution during my lifetime anthony j madonia or a successor nonadverse individual named under subsection d of this section shall have the right to direct that the trustee transfer any of the trust property to me in exchange for property of equivalent value notwithstanding the foregoing in the event that the trust owns an interest in any closely_held_corporation partnership or limited_liability_company and if the interest carried with it any voting rights then the trustee shall have no power to transfer any of the said closely_held_business interests in exchange for assets of equivalent value b power to add charities as beneficiaries during my lifetime anthony j madonia or a successor nonadverse individual named under subsection d of this section shall have the power to add to the beneficiaries of this trust by designating any charitable_organization described in sec_170 of the internal_revenue_code the contributions to which are deductible under sec_170 sec_642 and sec_2522 of the internal_revenue_code as an additional beneficiary of the net_income of the trust upon designation of an additional charitable_beneficiary my trustee may but is not required to distribute the net_income to the additional charitable_beneficiary in such amounts and proportions as my trustee may determine this addition shall be effected by a writing retained with records of the trust designating the date of the addition of the new beneficiary c power to enable grantor to borrow during my lifetime anthony j madonia or a successor non- adverse individual named under subsection d of this section shall have the power to grant to me the power to borrow income or principal of my trust without adequate interest or without adequate security but not both the power to borrow income or principal of my trust without adequate interest or without adequate security shall be granted by anthony j madonia or a successor nonadverse individual named under subsection d of this section in writing the writing shall specify the terms upon which i may borrow and shall also specify the amount of income or principal that i may borrow upon those terms d nonadverse individual the initial nonadverse individual is anthony j madonia anthony j madonia or any successor nonadverse individual has the right to appoint a successor nonadverse individual by an instrument in writing the appointment of a successor nonadverse individual shall take effect upon the death resignation or incapacity of the appointing nonadverse individual the appointment may be changed or revoked until it takes effect in the event the nonadverse individual fails to make such appointment then upon the death resignation or incapacity of the nonadverse individual my trustee shall have the right to appoint a successor nonadverse individual by an instrument in writing any individual so appointed shall be a person who is not an adverse_party within the meaning of sec_672 of the internal_revenue_code and shall not be related or subordinate to me within the meaning of sec_672 e nonfiduciary capacity the powers described in this section are exercisable solely in a nonfiduciary capacity without approval or consent of any person acting in a fiduciary capacity no fiduciary duty imposed upon the nonadverse anthony j madonia or a successor nonadverse individual is exonerated from any and all liability to the beneficiaries to this trust that might otherwise accrue as a result of exercising any of the powers granted under this article in a non-fiduciary capacity my trustee is exonerated from any and all liability to the beneficiaries of this trust that might otherwise accrue as a result of my trustee following the direction of a_trust protector exercising any power granted under this article in a non-fiduciary capacity my trustee may but shall not be required to expend any or all of the trust income and principal to pay premiums on life_insurance policies on my life f estate_tax impact the powers described in this section shall not be exercisable to the extent that the exercise of these powers would reasonably be expected to cause the assets of the trust or any portion thereof to be included in my gross_estate for federal estate_tax purposes g waiver any power contained in this article may be waived or renounced by the holder of said power unless some other date or time is specified such waiver or renouncement shall be effective when notice if sic waiver or renouncement is given in writing to a trustee of this trust schedule a ten dollars cash on date craig plassmeyer and bruce plassmeyer acting on behalf of the general_partner of egblp implemented the other estate_planning strategy described in mr madonia’s date email when they entered into an agreement with the capital trust co of delaware capital trust that was titled capital trust investment account agreement investment agreement pursuant to that agreement the duration of which was four years egblp was required to deposit into a restricted management account rma assets equal in value to schedule a is attached to the beyer irrevocable_trust agreement percent of the fair_market_value of its assets nothing in the investment agreement prohibited the sale of assets that the rma was to hold pursuant to that agreement the investment agreement provided in pertinent part whereas the depositor egblp intends to deposit certain property such as cash stocks bonds securities and other_property in an account rma with the agent capital trust which property is listed on exhibit a attached hereto and made a part of this agreement whereas the assets in the account which include the income dividends and interest therefrom and the reinvestment thereof are to be held for the depositor and are to be managed invested and distributed in accordance with the terms of this agreement by the agent whereas the depositor desires to obtain long-term investment results on the account’s assets and the depositor and the agent are entering into this agreement in order to relieve the agent of the pressure to produce superior short-term investment results possibly at the expense of greater long-term investment results investment adviser the investment adviser may be a person or entity nominated by the depositor pursuant to an investment adviser nomination in substantially the same form as the sample attached hereto and hired by the agent if an investment adviser has not been nominated by the depositor and the agent has not engaged an investment adviser for investment review and management pursuant to a written_agreement the agent may provide investment review and management of the account taking such action as the agent in its discretion deems best with respect to the investment and reinvestment of the property held therein as though the agent were the owner of such property the agent’s authority extends though it is not limited to the sale and purchase of securities the sale or exercise of warrants subscription right and other rights of similar nature the voting of all proxies issued and participation in corporate_reorganizations it is understood that the property in the account will be invested in accordance with any statement of investment objectives by the depositor on exhibit b attached hereto and made a part of this agreement if the depositor nominates an investment adviser in writing delivered to the agent the agent may engage and use the investment adviser selected by the depositor for any period of time including the entire term of this agreement subject_to removal and replacement by the independent adviser as hereinafter provided in sec_2 below income with the exception of expenses associated with the account which shall be paid from the income earned by the account the dividends interest and other income earned on property held in the account shall be distributed out to the depositor in accordance with this agreement distribution of account principal during term of agreement until the termination_date as hereinafter defined no distributions of account principal shall be made from the account by the agent to the depositor or to any other person or entity for any purpose transfers the depositor may not transfer all or any part of the account except as provided in this section any purported transfer of an account not in conformance with this section shall be null void and of no effect the recipient of a validly transferred account shall automatically be bound by the provisions of this agreement as applicable to such account as used herein transfer means as a noun a transaction by which the depositor assigns all or any part of the account or any interest therein to another person or entity and includes a sale assignment gift bequest pledge encumbrance hypothecation mortgage exchange distribution from a_trust or any other_disposition as used herein transfer means as a verb to voluntarily or involuntarily enter into a transaction described above as a transfer the depositor may transfer all or any part of the account after requesting and receiving the written consent of the agent to make such transfer provided that the transferee is a permitted transferee as hereinafter defined and such permitted transferee executes a counterpart of this agreement agreeing to all the terms of this agreement and any other document reasonably requested by the agent in furtherance of the purpose of this agreement the agent’s consent to a transfer will not be unreasonably withheld a permitted transferee means any one or more of the following a his ancestors and his descendants b one or more organizations described in sec_170 sec_2055 and sec_2522 of the code c the decedent’s estate or guardianship estate of any of the persons listed in a and d a_trust the terms of which provide that the account is held at the time of the transfer of the account to the trust exclusively for the benefit of one or more of the persons listed in a provided however for purposes of c and d above the remaindermen of a_trust shall not be considered in determining whether a_trust is exclusively for the benefit of one or more of the persons listed in a any purported transfer which is to a person or organization other than a permitted transferee or that is not accompanied by an executed counterpart of this agreement shall be null void and of no effect upon the valid transfer of an account the recipient of such account shall be considered the depositor of such account for purposes of this agreement if the depositor transfers only a portion of the account to another person or entity the agent shall divide the account into two accounts one of which shall consist of the portion of the account intended to be transferred to such other person or entity the new account and the other of which shall consist of the balance of the account the original account the agent shall have sole discretion to determine which assets held by the original account will be allocated to the new account this agreement shall apply separately to each new account created hereunder if a valid transfer results in an account having a value less than dollar_figure the agent may in its discretion terminate such account and distribute the assets held in such account as provided under section of this agreement terms of agreement the agency hereby created shall terminate on the fourth 4th anniversary of the date hereof termination_date provided however that the termination_date for an account may be changed to a later date but not an earlier date at any time upon written consent of both the depositor of such account and the agent upon the termination_date of an account the agent shall pay over and deliver the assets held in such account to the depositor or to the depositor’s legal representatives or upon the depositor’s orders make such other_disposition of the assets held in the account as the depositor may direct fees the agent shall receive reasonable_compensation for all services rendered by the agent in performance of its duties in accordance with the agent’s regularly adopted schedule of charges in effect and applicable at the time of the performance of such services the depositor acknowledges that a current schedule of the agent’s charges has been given to the depositor and further acknowledges that the amount of the agent’s compensation shall be charged to the account at regular intervals during each accounting year the schedule is as follows fifty-five basis points of the balance of the account exhibit b attached to the investment agreement which was titled restricted management account agreement statement of investment objectives provided the partnership portfolio currently has a significant built in capital_gain care should be taken in the management of this portfolio to avoid creating capital_gains_tax to the partners on date craig plassmeyer acting on behalf of the general_partner of egblp directed that big_number shares of putnam tax-free high yield fund and the following shares of stock rma assets be transferred from egblp’s banc one account to an account at chase in the name of the rma rma chase account stock transocean ltd abbott laboratories altria group inc arbitron inc ceridian corp chevron corp conocophillips co constellation energy group edison int’l hospira inc ibm mirant corp nicor inc ppl corp pepco holdings inc schlumberger ltd southern co number of shares big_number big_number big_number big_number big_number big_number big_number big_number big_number on date the directive of the general_partner of egblp was implemented and the rma assets were transferred from the egblp banc one account to the rma chase account the remaining assets in the egblp banc one account were transferred to another account at chase in the name of egblp egblp chase account on date after the general_partner of egblp entered into the investment agreement the living_trust and the beyer irrevocable_trust implemented the second step of one of the estate_planning strategies described in mr madonia’s date email on that date they entered into an agreement titled purchase and sale agreement of limited_partnership ownership interests living_trust transfer agreement pursuant to that agreement the living_trust was to and did on date transfer to the beyer irrevocable_trust the 99-percent limited_partnership_interest in exchange for that trust’s promissory note in the face_amount of dollar_figure beyer irrevocable_trust promissory note we shall sometimes refer to the living trust’s transfer of the 99-percent limited_partnership_interest to the beyer irrevocable_trust as the living_trust transfer the principal_amount of the beyer irrevocable_trust promissory note was payable to the living the living_trust and the beyer irrevocable_trust agreed to the living trust’s transfer of the 99-percent limited_partnership_interest in exchange for the beyer irrevocable_trust promissory note in the face_amount of dollar_figure on the basis of a valuation of that interest as of date that iron horse valuation group performed trust on date the beyer irrevocable_trust promissory note bore interest at a rate of dollar_figure percent compounded annuallydollar_figure pursuant to the living_trust transfer agreement the beyer irrevocable_trust promissory note was secured_by a security_agreement beyer irrevocable_trust security_agreement that was attached as exhibit b to that agreement the beyer irrevocable_trust security_agreement provided in pertinent part in order to secure the payment of the principal of and interest at a rate of on and all other sums payable under the twenty million eight hundred sixty-six thousand seventy hundred twenty five dollar_figure dollars principal_amount promissory note the debtor’s note of the debtor payable to the order of the secured party in accordance with the terms of the debtor note the debtor hereby grants to the secured party a security_interest in all accounts and accounts_receivable all machinery equipment office furniture and office equipment of the debtor and all other tangible_personal_property whether now owned or hereafter acquired including the limited_partner of egblp ie the living_trust and the general_partner of egblp ie the management_trust consented to the living trust’s transfer of the 99-percent limited_partnership_interest to the beyer irrevocable_trust as detailed in the living_trust transfer agreement the beyer irrevocable_trust was required to make certain minimum payments of interest on the beyer irrevocable_trust promissory note at interest rates and on certain dates specified in that agreement although it did have certain options regarding those minimum payments without limitation all accessions to and substitutions for the same all of said property being hereinafter called the collateral as used in this agreement the term accounts_receivable includes all rights to payment all sums of money or other proceeds due or becoming due thereon all instruments pertaining thereto and all guaranties and security therefore when the beyer irrevocable_trust issued the beyer irrevocable_trust promissory note to the living_trust on date the former had only dollar_figure of assets after the living_trust transfer mr beyer knew that the living_trust was no longer a partner in egblp and that consequently the living_trust was no longer entitled to any distributions that egblp decided to make to its partners pursuant to the egblp agreement mr beyer also knew after the living_trust transfer that the living trust’s total assets consisted of the beyer irrevocable_trust promissory note in the face_amount of dollar_figure and the living_trust banc one account which around one month after the living_trust transfer contained approximately dollar_figure after the living_trust transfer mr beyer did not contribute additional assets to the living_trust nor did he amend mr beyer’s will or the living_trust agreement to change the living trust’s obligation to pay any death taxes that would be due after he died on date mr beyer signed a check drawn on the living_trust banc one account in the amount of dollar_figure dollar_figure check that was payable to the internal_revenue_service irs the memorandum line on that check stated gift_tax on date mr beyer filed form_709 united_states gift and generation-skipping_transfer_tax return form_709 for his taxable_year gift_tax_return in which he showed total gift_tax of dollar_figure on the same date when the living_trust was not a partner in egblp and consequently was not entitled to receive any distributions that egblp decided to make to its partners pursuant to the egblp agreement dollar_figure was transferred from egblp’s chase account to the living_trust banc one account mr beyer used the dollar_figure check to pay the gift_tax due shown in his gift_tax_return in an email dated date from craig plassmeyer to monique tayyab ms tayyab an attorney with madonia associates craig plassmeyer stated in pertinent part a ll these trusts are getting confusing explain to me how to record this interest payment which specific accounts should show the movement of cash in an email dated date from ms tayyab to craig plassmeyer ms tayyab stated in pertinent part the limited_partnership is now owned by the beyer irrevocable_trust instead of the living_trust therefore the interest payment to the living_trust for the purchase of the limited_partnership units should come from the limited_partnership account you will show a transfer from the limited_partnership account to the living_trust account after the living_trust transfer on date and while the beyer irrevocable_trust owned a 99-percent interest in egblp and consequently was entitled to receive distributions from egblp that it decided to make to its partners pursuant to the egblp agreement egblp made certain transfers from the egblp chase account to the living_trust banc one account on behalf of the beyer irrevocable_trust the respective amounts of those transfers and the respective dates on which egblp made them are date amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in an email dated date from margareth smid ms smid to craig plassmeyer ms smid stated that on date a transfer of dollar_figure instead of dollar_figure had been made from the egblp chase account to the living_trust banc one account in the same email ms smid stated that to correct that error chase transferred the difference of dollar_figure from the living_trust banc one account to the egblp chase account each of the transfers of dollar_figure listed above was an interest payment on the beyer irrevocable_trust promissory note that egblp made to the living_trust on behalf of its limited_partner the beyer irrevocable_trust during january and date after mr beyer’s death on date egblp sold big_number shares of putnam tax-free high yield fund and the following shares of stock stock transocean ltd abbott laboratories altria group inc arbitron inc chevron corp conocophillips co constellation energy group edison int’l ibm kraft foods group inc mirant corp nicor inc ppl corp pepco holdings inc schlumberger ltd hospira inc number of shares big_number big_number big_number big_number on date egblp transferred dollar_figure from the egblp chase account to the living_trust banc one account on the same date craig plassmeyer as executor of decedent’s estate signed two checks each for dollar_figure that were drawn on the egblp chase account and that were payable to craig plassmeyer and bruce plassmeyer respectively each of those checks stated on the memorandum line administration fee as discussed in more detail below around date craig plassmeyer as executor of decedent’s estate filed form_706 united_states estate and generation-skipping_transfer_tax return form_706 estate_tax_return that return showed net estate_tax of dollar_figure on date craig plassmeyer signed a check drawn on the egblp chase account in the amount of dollar_figure that was payable to the irs dollar_figure check the memorandum line of that check stated ir sec_706 decedent’s estate used the dollar_figure check to pay the estate_tax due shown in the estate_tax_return on date at a time the living_trust was not a partner in egblp and consequently was not entitled to receive any distributions that egblp decided to make to its partners pursuant to the egblp agreement dollar_figure was transferred from the egblp chase account to the living_trust banc one account the capital trust investment agreement terminated after the four-year term of that agreement expired as a result in date assets held in the rma chase account were transferred from that account to the egblp chase account sec_529 accounts and certain other gifts on date mr beyer established a so-called sec_529 account for each of his following relatives wendy aldrich mildred beyer molly buck joan buck-plassmeyer rebecca buck craig plassmeyer bruce plassmeyer mark plassmeyer ruth plassmeyer and lucille wilkinson we shall refer collectively to the sec_529 accounts that mr beyer established in as the sec_529 accounts on the same date mr beyer contributed dollar_figure to each of the sec_529 accounts on date mr beyer contributed an additional dollar_figure to each of the sec_529 accounts in a facsimile dated date craig plassmeyer’s date facsimile from craig plassmeyer to mr holup craig plassmeyer instructed mr holup to establish additional sec_529 accounts for mr beyer in craig plassmeyer’s date facsimile craig plassmeyer stated plans to be set-up sic with funding of each for dollar_figure in december then year forward gift- ing of dollar_figure each in january total in december dollar_figure total in january dollar_figure for a grand total of dollar_figure all cash a sec_529 account is an account that qualifies as a qualified_tuition_plan under sec_529 needs to come out of the living_trust account not the family limited_partnership on date mr beyer established a sec_529 account for each of his following relatives sean fantetti robert fantetti scott kaminski richard kaminski jean fantetti heather fantetti tara fantetti and doris kaminski we shall refer collectively to the sec_529 accounts that mr beyer established in as the sec_529 accounts on the same date mr beyer contributed dollar_figure to each of the sec_529 accounts on date mr beyer contributed an additional dollar_figure to each of the sec_529 accounts decedent died within five years after he had made the transfers to the sec_529 accounts on date mr beyer made a gift of dollar_figure to each of craig plassmeyer and bruce plassmeyer mr beyer used certain assets held in the living_trust banc one account to fund each of those gifts egblp’s partnership returns egblp did not file form_1065 u s return of partnership income form_1065 for its taxable_year that was because egblp had not yet been funded at times not established by the record egblp filed respective forms for taxable years egblp partnership return egblp partnership return egblp partnership return egblp partnership return and egblp partnership return we shall sometimes refer collectively to the egblp partnership return the egblp partnership return the egblp partnership return the egblp partnership return and the egblp partnership return as egblp’s original partnership returns egblp attached to the egblp partnership return two schedules k-1 partner’s share of income deductions credits etc schedule_k-1 in one of those schedules egblp showed that the living_trust had a 99-percent partnership ownership_interest at the end of taxable_year but did not show the living trust’s partnership ownership_interest at the beginning of that year in the other schedule_k-1 egblp showed that the management_trust had a one-percent partnership ownership_interest at the end of taxable_year but did not show the living trust’s partnership ownership_interest at the beginning of that year in the egblp partnership return egblp showed the following with respect to the capital accounts of its partners with respect to the living_trust a beginning capital_account balance of zero capital contributions of dollar_figure a current-year increase of dollar_figure and an ending capital_account balance of dollar_figure and with respect to the management_trust a beginning capital_account balance of zero capital contributions of dollar_figure a current-year increase of dollar_figure and an ending capital_account balance of dollar_figure egblp attached to the egblp partnership return two schedules k-1 in one of those schedules egblp showed that the living_trust had a 99-percent partnership ownership_interest at the end of taxable_year and a 75-percent partnership ownership_interest at the beginning of that year in the other schedule_k-1 egblp showed that the management_trust had a one-percent partnership ownership_interest at the end of taxable_year and a one-percent partnership ownership_interest at the beginning of that year the egblp partnership return did not include schedule_k-1 for the beyer irrevocable_trust which acquired the 99-percent limited_partnership_interest during egblp’s taxable_year in the egblp partnership return egblp showed the following with respect to the capital accounts of its partners with respect to the living_trust a beginning capital_account balance of dollar_figure a current-year increase of dollar_figure withdrawals and distributions of dollar_figure and an ending capital_account balance of dollar_figure and with respect to the management_trust a beginning capital_account balance of dollar_figure a current-year increase of dollar_figure withdrawals and distributions of dollar_figure and an ending capital_account balance of dollar_figure egblp attached to the egblp partnership return three schedules k-1 in one of those schedules egblp showed that the living_trust had a percent partnership ownership_interest at the end of taxable_year and a percent partnership ownership_interest at the beginning of that year in another schedule_k-1 egblp showed that the management_trust had a one-percent partnership ownership_interest at the end of taxable_year and a one-percent partnership ownership_interest at the beginning of that year in the third schedule_k-1 egblp showed that the beyer irrevocable_trust had a 25-percent partnership ownership_interest at the end of taxable_year and a 25-percent partnership ownership_interest at the beginning of that year in the egblp partnership return egblp showed the following with respect to the capital accounts of its partners with respect to the living_trust a beginning capital_account balance of dollar_figure a current-year increase of dollar_figure and an ending capital_account balance of dollar_figure with respect to the management_trust a beginning capital_account balance of dollar_figure a current-year increase of dollar_figure and an ending capital_account balance of dollar_figure and with respect to the beyer irrevocable_trust a beginning capital_account balance of dollar_figure a current-year increase of dollar_figure and an ending capital_account balance of dollar_figure egblp attached to the egblp partnership return four schedules k-1 in one of those schedules egblp showed that the management_trust had a one- percent partnership ownership_interest at the end of taxable_year and a one- percent partnership ownership_interest at the beginning of that year in another schedule_k-1 egblp showed that the beyer irrevocable_trust had a 99-percent partnership ownership_interest at the end of taxable_year and a 99-percent partnership ownership_interest at the beginning of that year in another schedule_k-1 egblp did not show that the management_trust had a partnership ownership_interest at the end of taxable_year and did not show the management trust’s partnership ownership_interest at the beginning of that year in the fourth schedule_k-1 egblp did not show the beyer irrevocable trust’s partnership ownership_interest at the end of taxable_year and did not show the beyer irrevocable trust’s partnership ownership_interest at the beginning of that year the egblp partnership return contained two inconsistent schedules k-1 for each of the management_trust and the beyer irrevocable_trust with respect to the management_trust one of those schedules showed a beginning capital_account balance of dollar_figure a current-year decrease of dollar_figure and an ending capital_account balance of zero the other schedule_k-1 showed with respect to the management_trust a beginning capital_account balance of zero a current-year increase of dollar_figure and an ending capital_account balance of dollar_figure with respect to the beyer irrevocable_trust one of the schedules k-1 showed a beginning capital_account balance of dollar_figure a current-year decrease of dollar_figure and an ending capital_account balance of zero the other schedule_k-1 showed with respect to the beyer irrevocable_trust a beginning capital_account balance of zero a current-year increase of dollar_figure and an ending capital_account balance of dollar_figure egblp attached to the egblp partnership return two schedules k-1 in one of those schedules egblp showed that the management_trust had a one- percent partnership ownership_interest at the end of taxable_year and a one- percent partnership ownership_interest at the beginning of that year in the other schedule_k-1 egblp showed that the beyer irrevocable_trust had a 99-percent partnership ownership_interest at the end of taxable_year and a 99-percent partnership ownership_interest at the beginning of that year in the egblp partnership return egblp showed the following with respect to the capital accounts of its partners with respect to the management trust a beginning capital_account balance of dollar_figure a current-year decrease of dollar_figure and an ending capital_account balance of dollar_figure and with respect to the beyer irrevocable_trust a beginning capital_account balance of dollar_figure a current-year decrease of dollar_figure and an ending capital_account balance of dollar_figure in the egblp partnership return egblp showed long-term_capital_gains for taxable_year from the sale of securities during that taxable_year in that return egblp showed that the securities sold during taxable_year had been acquired by egblp on date and had a basis equal to the value of the securities on that date in egblp filed amended forms for its taxable years egblp amended partnership return and egblp amended partnership return we shall sometimes refer collectively to the egblp amended partnership return and egblp amended partnership return as egblp’s amended partnership returns filed in the record does not establish the date s on which egblp filed the egblp amended partnership return and the egblp amended partnership return the date appearing in each of those returns next to the respective signatures of the general_partner and the return preparer is date egblp attached to the egblp amended partnership return three schedules k-1 in one of those schedules egblp did not show the living trust’s ownership_interest at the end of taxable_year but showed that the living_trust had a 99-percent partnership ownership_interest at the beginning of that year in another schedule_k-1 egblp showed that the management_trust had a one-percent partnership ownership_interest at the end of taxable_year and a one-percent partnership ownership_interest at the beginning of that year in the third schedule_k-1 egblp showed that the beyer irrevocable_trust had a percent partnership ownership_interest at the end of taxable_year but did not show the beyer irrevocable trust’s partnership ownership_interest at the beginning of that year in the egblp amended partnership return egblp showed the following with respect to the capital accounts of its partners with respect to the living_trust a beginning capital_account balance of dollar_figure capital contributions of dollar_figure a current-year increase of dollar_figure and an ending capital_account balance of zero with respect to the management_trust a beginning capital_account balance of dollar_figure capital contributions of the record does not establish why the egblp amended partnership return showed that the living_trust had negative capital contributions dollar_figure a current-year increase of dollar_figure withdrawals and distributions of dollar_figure and an ending capital_account balance of dollar_figure and with respect to the beyer irrevocable_trust a beginning capital_account balance of zero capital contributions of dollar_figure a current-year increase of dollar_figure and an ending capital_account balance of dollar_figure egblp attached to the egblp amended partnership return two schedules k-1 in one of those schedules egblp showed that the management_trust had a one-percent partnership ownership_interest at the end of taxable_year and a one-percent partnership ownership_interest at the beginning of that year in the other schedule_k-1 egblp showed that the beyer irrevocable_trust had a 99-percent partnership ownership_interest at the end of taxable_year and a 99-percent partnership ownership_interest at the beginning of that year in the egblp amended partnership return egblp showed the following with respect to the capital accounts of its partners with respect to the management_trust a beginning capital_account balance of dollar_figure a current-year increase of dollar_figure and an ending capital_account balance of dollar_figure and with respect to the beyer irrevocable_trust a beginning capital the record does not establish why the egblp amended partnership tax_return showed that the management_trust had negative capital contributions account balance of dollar_figure a current-year increase of dollar_figure and an ending capital_account balance of dollar_figure in egblp filed amended forms for its taxable years egblp amended partnership return egblp second amended partnership return egblp second amended partnership return egblp amended partnership return and egblp amended partnership return we shall sometimes refer collectively to the egblp amended partnership return egblp second amended partnership return the egblp second amended partnership return egblp amended partnership return and egblp amended partnership return as egblp’s amended partnership returns filed in attached to each of egblp’s amended partnership returns filed in was a document titled explanation statement that statement indicated as follows the capital accounts in the above-referenced return of partnership income reflected a percentage ownership of one percent by the the record does not establish the date on which egblp filed the egblp amended partnership return egblp second amended partnership return egblp second amended partnership return egblp amended partnership return or egblp amended partnership return the date appearing in each of those returns next to the respective signatures of the general_partner and the return preparer is date general_partner and ninety-nine percent by the limited partners non-pro rata distributions in each of the partnership’s years impacted ownership percentage over time though corresponding adjustments were not reflected in the partnership’s forms in november of a catch-up proportionate distribution in the amount of dollar_figure was made to the general_partner bringing the ownership interests reflected in the partners’ capital accounts back to and given the de minimus sic nature of the proportionate cumulative distribution in conjunction with the magnitude of accounting necessary to adjust ownership interests at each distribution date to bring them back to a ratio on date the general_partner of the partnership has in this amended_return and in all others maintained the ownership interests pincite and egblp attached to the egblp amended partnership return two schedules k-1 in one of those schedules egblp showed that the living_trust had a 99-percent partnership ownership_interest at the end of taxable_year but did not show the living trust’s partnership ownership percentage at the beginning of that year in the other schedule_k-1 egblp showed that the management_trust had a one-percent partnership ownership_interest at the end of taxable_year but did not show the management trust’s partnership ownership_interest at the beginning of that year in the egblp amended partnership return egblp showed the following with respect to the capital accounts of its partners with respect to the living_trust a beginning capital_account balance of zero capital contributions of dollar_figure a current-year increase of dollar_figure withdrawals or distributions of dollar_figure and an ending capital_account balance of dollar_figure and with respect to the management_trust a beginning capital_account balance of zero capital contributions of dollar_figure a current-year increase of dollar_figure and an ending capital_account balance of dollar_figure egblp attached to the egblp second amended partnership return three schedules k-1 in one of those schedules egblp did not show the living trust’s partnership ownership_interest at the end of taxable_year but showed that the living_trust had a 99-percent partnership ownership_interest at the beginning of that year in another schedule_k-1 egblp showed that the management_trust had a one-percent partnership ownership_interest at the end of taxable_year and a one-percent partnership ownership_interest at the beginning of that year in the third schedule_k-1 egblp showed that the beyer irrevocable_trust had a 99-percent partnership ownership_interest at the end of taxable_year but did not show the beyer irrevocable trust’s partnership ownership_interest at the beginning of that year in the egblp second amended partnership return egblp showed the following with respect to the capital accounts of its partners with respect to the living_trust a beginning capital_account balance of dollar_figure a current- year increase of dollar_figure withdrawals or distributions of dollar_figure and an ending capital_account balance of zero with respect to the management_trust a beginning capital_account balance of dollar_figure a current-year increase of dollar_figure and an ending capital_account balance of dollar_figure and with respect to the beyer irrevocable_trust a beginning capital_account balance of zero a current- year increase of dollar_figure withdrawals or distributions of dollar_figure and an ending capital_account balance of dollar_figure not a negative ending capital_account balance egblp attached to the egblp second amended partnership return two schedules k-1 in one of those schedules egblp showed that the management_trust had a one-percent partnership ownership_interest at the end of taxable_year and a one-percent partnership ownership_interest at the beginning of that year in the other schedule_k-1 egblp showed that the beyer irrevocable_trust had a 99-percent partnership ownership_interest at the end of taxable_year and a 99-percent partnership ownership_interest at the beginning of that year in the egblp second amended partnership return egblp showed the following with respect to the capital accounts of its partners with respect to the management_trust a beginning capital_account balance of dollar_figure a current year increase of dollar_figure and an ending capital_account balance of dollar_figure and with respect to the beyer irrevocable_trust a beginning capital_account balance of dollar_figure not a negative beginning capital_account balance a current-year increase of dollar_figure withdrawals or distributions of dollar_figure and an ending capital_account balance of dollar_figure not a negative ending capital_account balance egblp attached to the egblp amended partnership return two schedules k-1 in one of those schedules egblp showed that the management_trust had a one-percent partnership ownership_interest at the end of taxable_year and a one-percent partnership ownership_interest at the beginning of that year in the other schedule_k-1 egblp showed that the beyer irrevocable_trust had a 99-percent partnership ownership_interest at the end of taxable_year and a 99-percent partnership ownership_interest at the beginning of that year in the egblp amended partnership return egblp showed the following with respect to the capital accounts of its partners with respect to the management_trust a beginning capital_account balance of dollar_figure a current-year increase of dollar_figure and an ending capital_account balance of dollar_figure and with respect to the beyer irrevocable_trust a beginning capital_account balance of dollar_figure not a negative beginning capital_account balance a current-year increase of dollar_figure withdrawals or distributions of dollar_figure and an ending capital_account balance of dollar_figure not a negative ending capital_account balance egblp attached to the egblp amended partnership return two schedules k-1 in one of those schedules egblp showed that the management_trust had a one-percent partnership ownership_interest at the end of taxable_year and a one-percent partnership ownership_interest at the beginning of that year in the other schedule_k-1 egblp showed that the beyer irrevocable_trust had a 99-percent partnership ownership_interest at the end of taxable_year and a 99-percent partnership ownership_interest at the beginning of that year in the egblp amended partnership return egblp showed the following with respect to the capital accounts of its partners with respect to the management_trust a beginning capital_account balance of dollar_figure a current-year increase of dollar_figure and an ending capital_account balance of dollar_figure and with respect to the beyer irrevocable_trust a beginning capital_account balance of dollar_figure not a negative beginning capital_account balance a current-year increase of dollar_figure withdrawals or distributions of dollar_figure and an ending capital_account balance of dollar_figure not a negative ending capital_account balance in the egblp amended partnership return egblp showed long-term_capital_gains for taxable_year from the sale of securities during that taxable_year in that return egblp showed that the securities sold during that taxable_year had been acquired by egblp on date and had a basis that was equal to the value of those securities on the alternate_valuation_date that mr beyer’s estate had elected all forms original and amended that egblp filed were signed by mr madonia as preparer and by craig plassmeyer acting on behalf of the general_partner of egblp at a time not established by the record madonia associates prepared or maintained the following documents with respect to egblp purported cash summaries for each of the taxable years from through purported working trial balances for each of the taxable years from through and purported adjusted journal entries for each of the taxable years and decedent’s income_tax returns at times not established by the record mr beyer filed form sec_1040 u s individual_income_tax_return income_tax return for his taxable years income_tax return and income_tax return at all relevant times including after mr beyer acting on behalf of the limited_partner and craig plassmeyer and bruce plassmeyer acting on behalf of the general_partner formed egblp mr beyer continued to report in his income_tax returns all of the income from all assets that he had transferred from the trust banc one account to the egblp banc one account mr beyer did not report any interest_income with respect to the beyer irrevocable_trust promissory note in his income_tax return or his income_tax return mr beyer’s gift_tax returns mr beyer did not file form_709 for his taxable_year and did not pay any gift_tax with respect to that taxable_year line b of schedule a computation of taxable_gifts schedule a attached to form_709 for gifts made during calendar_year contained a box and stated check here if you elect under sec_529 to treat any transfers made this year to a qualified_state_tuition_program as made ratably over a 5-year period beginning this year the instructions for form_709 for gifts made during calendar_year instructions for form_709 stated if your total contributions to a qualified_state_tuition_program on behalf of any individual beneficiary exceed dollar_figure then for purposes of the annual exclusion you may elect under section c b to treat up to dollar_figure of your total contributions as having been made ratably over a 5-year period beginning in you must report in the entire amount of the contribution in excess of dollar_figure you make the election by checking the box on line b at the top of schedule a the election must be made for the calendar_year in which the contribution is made also attach an explanation that includes the following the total amount contributed per individual beneficiary the amount for which the election is being made and the name of the individual for whom the contribution was made if you make this election report only of your total contributions up to dollar_figure on the form_709 you must then report an additional of the total in each of the succeeding years if in any of the years following the election you are not required to file form_709 other than to report that year’s portion of the election you do not need to file or otherwise report that year’s portion as discussed above on date mr beyer timely filed his gift_tax_return in which he showed total gift_tax due of dollar_figure mr beyer included schedule a form_709 schedule a as part of his gift_tax_return in the form_709 schedule a mr beyer showed that he had made cash gifts of dollar_figure to each of craig plassmeyer and bruce plassmeyer in the form_709 schedule a mr beyer applied the sec_2503 annual exclusion amount of dollar_figure to his cash gift of dollar_figure to each of craig plassmeyer and bruce plassmeyer mr beyer did not show in the form_709 schedule a or anywhere else in his gift_tax_return the dollar_figure contribution to each of eight sec_529 accounts that he had made during his taxable_year line b of schedule a attached to form_709 for gifts made during calendar_year contained a box and stated check here if you elect under sec_529 to treat any transfers made this year to a qualified_tuition_program as made ratably over a 5-year period beginning this year the instructions for form_709 for gifts made during calendar_year stated if in you contributed more than dollar_figure to a qualified_tuition_program qtp on behalf of any one person you may elect to treat up to dollar_figure of the contribution for that person as if you had made it ratably over a 5-year period the election allows you to apply the annual exclusion to a portion of the contribution in each of the years beginning in you can make this election for as many separate people as you made qtp contributions you can only apply the election to a maximum of dollar_figure you must report in all of your qtp contributions for any single_person that exceed dollar_figure in addition to any other gifts you made to that person for each of the years you report in part of schedule a of the amount for which you made the election in column e of part schedule a list the date of the gift as the calendar_year for which you are deemed to have made the gift do not list the year of contribution for subsequent years however if in any of the last years of the election you did not make any other gifts that would require you to file a form_709 you do not need to file form_709 to report that year’s portion of the election amount you make the election by checking the box on line b at the top of schedule a the election must be made for the calendar_year in which the contribution is made also attach an explanation that includes the following the total amount contributed per individual beneficiary the amount for which the election is being made and the name of the individual for whom the contribution was made the box at line b of the schedule a attached to mr beyer’s gift_tax_return was left blank on date pursuant to sec_6020 respondent prepared a substitute for mr beyer’s gift_tax_return for his taxable_year decedent’s estate did not pay the gift_tax due shown in that gift_tax_return estate_tax_return as indicated previously around date craig plassmeyer as executor of decedent’s estate filed form_706 on behalf of decedent estate_tax_return that return showed net estate_tax of dollar_figure that tax was paid_by a check that craig plassmeyer signed on date that was drawn on the egblp chase account that was payable to the irs and that was in the amount of dollar_figure in the estate_tax_return decedent’s estate elected to use the alternate_valuation_date of date decedent’s estate included with the estate_tax_return schedule g transfers during decedent’s life form_706 schedule g decedent’s estate showed in that schedule total assets of dollar_figure decedent’s estate included in the value of mr beyer’s gross_estate the values of the respective assets that the living_trust and management_trust held on the date of his death that was because mr beyer had reserved for himself the power during his lifetime to amend and revoke each of those trusts thus in form_706 schedule g decedent’s estate reported inter alia the value of the beyer irrevocable_trust promissory note that the living_trust held and the one-percent general_partnership interest in egblp that the management_trust held in the estate_tax_return decedent’s estate included in the value of the gross_estate a portion of the total contributions that mr beyer had made to each of the sec_529 accounts and noted that the value represents the unexpired period of the special 5-year averaging election notice_of_deficiency sometime before date respondent began an examination of the estate_tax_return as a result of respondent’s examination on date respondent timely issued to decedent’s estate a notice_of_deficiency notice in that notice respondent determined a deficiency in estate_tax with respect to decedent’s estate respondent also determined in the notice a deficiency in and additions under sec_6651 and to mr beyer’s gift_tax for his taxable_year and a deficiency in and an accuracy-related_penalty under sec_6662 on mr beyer’s gift_tax for his taxable_year opinion decedent’s estate bears the burden of establishing that the determinations in the notice that remain at issue are erroneous see rule a 290_us_111 unless that burden shifts to respondent under section as note above mr beyer died within five years after he made the contributions to each of the sec_529 accounts respondent had prepared a substitute for gift_tax_return for mr beyer’s taxable_year that showed gift_tax of dollar_figure a the parties disagree over whether the burden_of_proof in this case shifts to respondent under that section in order for the burden_of_proof to shift to the commissioner of internal revenue commissioner under sec_7491 the taxpayer must provide credible_evidence with respect to any factual issue relevant to determining the tax_liability of the taxpayer and comply with the applicable_requirements of sec_7491 although sec_7491 does not define the term credible_evidence the legislative_history of the statute does the legislative_history of sec_7491 provides in pertinent part credible_evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness the introduction of evidence will not meet this standard if the court is not convinced that it is worthy of belief h_r conf rept no pincite 1998_3_cb_747 as discussed below there are factual issues relevant to determining the estate_tax liability of decedent’s estate and the gift_tax liability of decedent for each of his taxable_year sec_2002 and with respect to which we conclude decedent’s estate did not introduce credible_evidence within the meaning of sec_7491 on the record before us we find that the burden_of_proof does not shift to respondent under sec_7491 with respect to any respective factual issues that pertain to the estate_tax liability of decedent’s estate and the gift_tax liability of decedent for each of his taxable_year sec_2002 and estate_tax sec_2036 it is respondent’s position that the value of assets that mr beyer transferred through the trust to egblp and held by egblp on the date of mr beyer’s death is includible in the value of his gross_estate under sec_2036 decedent’s estate disagrees respondent relies alternatively on sec_2035 and sec_2038 in support of respondent’s position that the value of assets that mr beyer transferred through the trust to egblp and held by egblp on the date of mr beyer’s death is includible in the value of his gross_estate the parties proceed on the assumption that egblp should be treated as a partnership for purposes of analyzing the issues under sec_2035 sec_2036 and sec_2038 we have reservations regarding their assumption because a partnership for federal tax purposes requires at least two members see sec_761 sec_301_7701-2 proced admin regs although the living_trust and the management_trust were named the limited_partner and the general_partner respectively of egblp mr beyer was considered to be the owner of the living_trust and the management_trust for purposes of secs nonetheless we proceed on the parties’ assumption that egblp is a partnership for federal tax purposes in order to resolve the parties’ dispute under sec_2036 sec_34 we must consider the following factual issues with respect to mr beyer’s transfer of property to egblp was there a transfer of property by mr beyer if there was a transfer of property by mr beyer was such a transfer not a bona_fide sale for an adequate_and_full_consideration in money or money’s worth if there was a transfer of property by mr beyer that was not a bona_fide sale for an adequate_and_full_consideration in money or money’s worth a did mr sec_2036 provides sec_2036 transfers with retained_life_estate a general_rule --the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death-- the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom beyer retain the possession or the enjoyment of or the right to the income from the property transferred within the meaning of sec_2036 or b did he retain either alone or in conjunction with any person the right to designate the persons who shall possess or enjoy the property transferred or the income therefrom within the meaning of sec_2036 transfer of property by mr beyer decedent’s estate acknowledges that mr beyer through the trust transferred property to egblp on date mr beyer’s date transfer to egblp in the light of that acknowledgment by decedent’s estate we find that mr beyer’s date transfer to ebglp was a transfer of property under sec_2036 transfer other than a bona_fide sale for an adequate_and_full_consideration in money or money’s worth sec_2036 excepts from its application any transfer of property otherwise subject_to that section which is a bona_fide sale for an adequate_and_full_consideration in money or money’s worth sometimes bona_fide sale exception the foregoing exception is limited to a transfer of property where the transferor for convenience we shall generally refer only to mr beyer when discussing hereinafter mr beyer’s transfer through the trust to egblp on date has received benefit in full consideration in a genuine arm’s length transaction 17_tc_495 we have held that the bona_fide sale exception in sec_2036 is satisfied in the context of a family limited_partnership where the record establishes the existence of a legitimate and significant nontax reason for creating the family limited_partnership and the transferors received partnership interests proportionate to the value of the property transferred see eg estate of stone v commissioner t c memo the objective evidence must indicate that the nontax reason was a significant factor that motivated the partnership’s creation a significant purpose must be an actual motivation not a theoretical justification certain citations omitted 124_tc_95 moreover we must separate the true nontax reasons for the entity’s formation from those that merely clothe transfer_tax savings motives id pincite we also have held that the bona_fide sale exception does not apply where the facts fail to establish that the transfer was motivated by a legitimate and significant nontax purpose id pincite see liljestrand v commissioner tcmemo_2011_259 wl at in estate of bongard v commissioner t c pincite we discussed a number of factors that support a finding that a transfer was not motivated by a legitimate and significant nontax purpose including the taxpayer standing on both sides of the transaction the taxpayer’s financial dependence on distributions from the partnership the partners’ commingling of partnership funds with their own and the taxpayer’s actual failure to transfer the property to the partnership citations omitted in liljestrand v commissioner wl at we concluded that the failure to follow partnership formalities also is a factor that supports a finding that a transfer was not motivated by a legitimate and significant nontax purpose we turn now to the respective arguments of the parties with respect to whether as decedent’s estate maintains mr beyer’s date transfer to egblp was a bona_fide sale for an adequate_and_full_consideration in money or money’s worth within the meaning of sec_2036 we consider first whether as decedent’s estate contends mr beyer had legitimate and significant nontax reasons for forming and transferring assets to egblp in this connection the parties agree that i n creating the partnership egblp mr beyer desired to keep the abbott stock in a block and keep his investment portfolio intact wanted to transition craig into managing assets and wanted continuity of management we shall refer to the desires which the parties agreed mr beyer had when he sec dollar_figure of egblp’s agreement also contains a list of so-called boilerplate purposes to be accomplished by forming egblp although that list contain sec_28 purposes none of mr beyer’s desires is explicitly set forth in the list formed and transferred assets to egblp as mr beyer’s desires according to decedent’s estate certain caselaw has found reasons such as mr beyer’s desires to be legitimate and significant nontax reasons for forming and transferring assets to a limited_partnership such as egblp respondent counters that mr beyer’s desires do not constitute legitimate and significant nontax reasons under applicable caselaw for forming and transferring assets to egblp according to respondent mr beyer had no legitimate and significant nontax reason for doing so respondent maintains that mr beyer’s o nly significant reason for the formation of the partnership and transfer of assets to egblp was to attempt to generate transfer_tax savings before addressing the argument of decedent’s estate that certain cases have found reasons such as mr beyer’s desires to be legitimate and significant nontax reasons for forming and transferring assets to a limited_partnership such as egblp we note section dollar_figure of egblp’s agreement contains a list of what appear to be boilerplate purposes that mr beyer wanted to accomplish by forming egblp however none of mr beyer’s desires are in that list we consider now decedent’s estate’s argument that certain case sec_37 have found reasons such as mr beyer’s desires to be legitimate and significant nontax reasons for forming and transferring assets to a limited_partnership such as egblp we find the cases on which decedent’s estate relies to be materially distinguishable from the instant case and its reliance on those cases to be misplaced decedent’s estate fails to acknowledge in advancing its argument under those cases that any findings in those cases that reasons such as mr beyer’s desires constitute legitimate and significant nontax reasons for forming and transferring assets to a limited_partnership such as egblp were based upon all of the facts and circumstances that the courts found in those cases we address now whether on the record before us any of mr beyer’s desires constitutes a legitimate and significant nontax purpose for forming and transferring assets to egblp for purposes of the bona_fide sale exception in sec_2036 we turn first to whether mr beyer’s desire to keep the abbott the caselaw on which decedent’s estate relies to support its argument that each of mr beyer’s desires has been judicially affirmed as a legitimate and significant nontax reason for forming a partnership includes 133_tc_340 estate of miller v commissioner tcmemo_2009_119 estate of mirowski v commissioner tcmemo_2008_74 estate of schutt v commissioner tcmemo_2005_126 estate of stone v commissioner tcmemo_2003_309 and estate of murphy v united_states no 07-cv-1013 wl w d ark date stock in a block and to maintain his investment portfolio intact constitutes such a purpose decedent’s estate contends that if mr beyer had not transferred to egblp assets that the trust held in the trust banc one account those assets would have been divided upon termination of the trust and distributed among craig plassmeyer and his descendants per stirpes bruce plassmeyer and his descendants per stirpes and doris kaminski and her descendants per stirpes trust beneficiaries the facts that we have found belie that contention decedent’s estate correctly states that pursuant to the trust agreement assets that the trust held were to be divided upon the termination of that trust and distributed among the trust beneficiaries however mr beyer could have amended the trust agreement at any time to prevent those distributions from occurring decedent’s estate does not explain and the record does not otherwise establish why he did not do so or why he did not even consider doing so moreover mr beyer’s forming and transferring assets to egblp did not achieve mr beyer’s desire to keep the abbott stock in a block and to maintain his the trust agreement expressly allowed mr beyer to amend that agreement in fact mr beyer did not hesitate to amend that agreement when he wanted to do so as evidenced by two amendments that he made to the trust agreement investment portfolio intact that is because egblp’s agreement did not require egblp to continue to hold before or after mr beyer died the big_number shares of abbott stock as a block or the other assets that he transferred to egblp in fact decedent’s estate acknowledges that craig had the power if the need arose to sell the abbott stock and he could have exercised that power if necessary on the record before us we find that decedent’s estate did not introduce credible_evidence see sec_7491 and has failed to carry its burden of establishing that for purposes of the bona_fide sale exception in sec_2036 mr beyer’s desires to keep the abbott stock in a block and to maintain his investment portfolio intact constitute a legitimate and significant nontax purpose for forming and transferring assets to egblp we turn next to decedent’s estate’s contention that for purposes of the bona_fide sale exception in sec_2036 mr beyer’s desire to transition craig plassmeyer into managing assets of mr beyer constitutes a legitimate and significant nontax reason for forming and transferring assets to egblp in support of that contention decedent’s estate maintains that forming egblp and designating craig plassmeyer as a co-trustee of the management_trust which was egblp’s general_partner would provide him with the opportunity to manage mr beyer’s assets the facts that we have found belie that contention before mr beyer formed and transferred assets to egblp craig plassmeyer had the opportunity to and in fact did manage the trust’s assets that it held in the trust banc one account in this connection on date mr beyer executed a power_of_attorney that named craig plassmeyer as his attorney-in-fact and gave craig plassmeyer broad powers to handle mr beyer’s property which may include powers to pledge sell or otherwise dispose_of any real or personal_property without advance notice to mr beyer or approval by mr beyer moreover mr beyer could have amended the trust agreement and named craig plassmeyer or any other person or company as the trustee or as a co-trustee of that trust during mr beyer’s lifetime regardless of whether he formed egblp decedent’s estate does not explain and the record we have also found that on date mr beyer signed three separate powers of attorney in order to supplement the power and authority that he granted to the trustees of the living_trust each of those powers named craig plassmeyer as mr beyer’s attorney-in-fact and granted him full power and authority to do everything necessary to transfer assign convey and deliver to the living_trust any interest in property owned by mr beyer provided him the power to make health care decisions on behalf of mr beyer and granted him the power to act on mr beyer’s behalf in the event of mr beyer’s disability moreover after mr beyer signed on date the three separate powers of attorney craig plassmeyer continued have the powers that mr beyer gave him in the power_of_attorney that mr beyer signed on date does not otherwise establish why he did not do so or why he did not even consider doing so on the record before us we find that decedent’s estate did not introduce credible_evidence see sec_7491 and has failed to carry its burden of establishing that for purposes of the bona_fide sale exception in sec_2036 mr beyer’s desire to transition craig into managing mr beyer’s assets constitutes a legitimate and significant nontax purpose for forming and transferring assets to egblp we consider finally decedent’s estate’s contention that for purposes of the bona_fide sale exception in sec_2036 mr beyer’s desire to ensure continuity of management of his assets constitutes a legitimate and significant nontax reason for forming and transferring assets to egblp implicit in that contention is the assumption that if mr beyer had not formed and had not transferred assets to egblp the assets that the trust held in the trust banc one account would not continue to be managed by the same managers the facts that we have found belie that contention as discussed previously mr beyer could have amended the trust agreement and named craig plassmeyer or any other person or company as the trustee or as a co-trustee of that trust during mr beyer’s lifetime regardless of whether he formed egblp decedent’s estate does not explain and the record does not otherwise establish why he did not do so or why he did not even consider doing so on the record before us we find that decedent’s estate did not introduce credible_evidence see sec_7491 and has failed to carry its burden of establishing that for purposes of the bona_fide sale exception in sec_2036 mr beyer’s desire to ensure continuity of management of his assets constitutes a legitimate and significant nontax purpose for forming and transferring assets to egblp on the record before us we find that decedent’s estate did not introduce credible_evidence see sec_7491 and has failed to carry its burden of establishing that for purposes of the bona_fide sale exception in sec_2036 mr beyer had any legitimate and significant nontax purpose for forming and transferring assets to egblp assuming arguendo that decedent’s estate had not failed to carry its burden of establishing that for purposes of the bona_fide sale exception in sec_2036 mr beyer had a legitimate and significant nontax purpose for forming and transferring assets to egblp we nonetheless would find on the record before us that decedent’s estate has failed to carry its burden of establishing that the bona_fide sale exception in sec_2036 applies to mr beyer’s date transfer to ebglp that is because decedent’s estate has failed to carry its burden of establishing that mr beyer received an adequate_and_full_consideration in money or money’s worth within the meaning of sec_2036 for mr beyer’s date transfer to ebglp in support of its argument that mr beyer received an adequate_and_full_consideration in money or money’s worth within the meaning of sec_2036 for mr beyer’s date transfer to ebglp decedent’s estate contends that mr beyer received through the living_trust and the management_trust an interest in egblp proportionate to the value of assets that he transferred to it the respective capital accounts that egblp maintained for the living_trust and the management_trust were properly credited with those assets and in the event of the liquidation and the dissolution of egblp the living_trust and the management_trust had the right to distributions of property from egblp in accordance with their respective capital accounts on the record before us we reject those contentions egblp’s agreement required egblp to establish and maintain respective capital accounts for all of its partners including any general_partner and any limited_partner and to show in those accounts the respective interests that those partners received in exchange for any initial and subsequent contribution that any such partner made to egblp the record does not establish that egblp satisfied those requirements of the egblp agreement indeed the record does not establish that egblp established and maintained respective capital accounts for its partners let alone that it showed in those accounts the respective interests that those partners received in exchange for any initial and subsequent contribution that any such partner made to egblpdollar_figure on the record before us we find that decedent’s estate did not introduce credible_evidence see sec_7491 and has failed to carry its burden of establishing that mr beyer received an adequate_and_full_consideration in money or money’s worth within the meaning of sec_2036 for mr beyer’s date transfer to egblp based upon our examination of the entire record before us we find that decedent’s estate has failed to carry its burden of establishing that mr beyer’s date transfer to egblp was a bona_fide sale for an adequate and full the only documents in the record that purport to show the respective capital accounts of egblp’s partners are the respective schedules k-1 that egblp attached to egblp’s original partnership returns egblp’s amended partnership returns filed in and egblp’s amended partnership returns filed in we have found that those schedules have certain inconsistencies and decedent’s estate acknowledges that certain erroneous information appears in those schedules we are unwilling to rely on the various schedules k-1 to which decedent’s estate directs our attention to establish its contention that egblp established and maintained capital accounts for each of its partners consideration in money or money’s worth within the meaning of sec_2036 based upon that examination we further find that the bona_fide sale exception in sec_2036 does not apply to mr beyer’s date transfer to egblp possession or enjoyment of or right to income from the property transferred under sec_2036 a n interest or right is treated as having been retained or reserved if at the time of the transfer there was an understanding express or implied that the interest or right would later be conferred sec_20_2036-1 estate_tax regs the existence of an implied agreement or understanding is a question of fact that can be inferred from the circumstances surrounding a transfer of property and the subsequent use of the transferred property estate of bongard v commissioner t c pincite citing 382_f3d_367 3d cir and 114_tc_144 in certain estate_tax cases involving assets that an individual who later died transferred to a limited_partnership we found that certain facts including whether the decedents in those cases continued to use assets that they transferred to the partnership and whether they transferred almost all of their assets to the partnership demonstrated that at the time of the transfers in question there was an implied agreement to retain the possession or the enjoyment of or the right to the income from assets that the decedents in those cases transferred to the partnership within the meaning of sec_2036 see estate of bongard v commissioner t c pincite- estate of reichardt v commissioner t c pincite estate of miller v commissioner tcmemo_2009_119 wl at estate of jorgensen v commissioner tcmemo_2009_66 wl at aff’d 431_fedappx_544 9th cir estate of harper v commissioner tcmemo_2002_121 wl at decedent’s estate bears the burden which is especially onerous for transactions involving family members of establishing that at the time of mr beyer’s date transfer of property to egblp there was no implied agreement or understanding that he retain the possession or the enjoyment of or the right to the income from those assets within the meaning of sec_2036 see estate of reichardt v commissioner t c pincite estate of turner v commissioner tcmemo_2011_209 wl at decedent’s estate argues that the totality of the circumstances demonstrates that at the time of mr beyer’s date transfer of property to egblp there was no implied agreement or understanding that he retain the possession or the enjoyment of or the right to the income from assets that he transferred to egblp within the meaning of sec_2036 respondent’s disagrees according to respondent mr beyer continued to use assets that he transferred to egblp and he failed to retain sufficient assets outside of egblp to pay his anticipated financial obligations we address first respondent’s argument that mr beyer continued to use assets that he transferred to egblp in support of that argument respondent relies on a number of payments that egblp made to the living_trust at a time when that trust no longer held a limited_partnership_interest in egblp egblp made one of those payments on date on that date there was a transfer of dollar_figure from the egblp chase account to the living_trust account decedent’s estate contends that egblp’s payment to the living_trust on date was an interest payment on the beyer irrevocable_trust promissory note which egblp made to the living_trust on behalf of the beyer irrevocable_trust a limited_partner in egblp at the time of that payment the dollar_figure that egblp paid to the living_trust on date is not equal to the amount of the interest that was payable by the beyer irrevocable_trust each calendar_quarter on the 15th day of the month ie dollar_figure on the beyer irrevocable_trust promissory note moreover on date when egblp made the transfer of dollar_figure to the living_trust no interest was due to be paid on that note in addition when egblp paid the living_trust dollar_figure on date the living_trust was not a partner in egblp and therefore was not entitled to receive distributions from egblp finally we have found that the living_trust used the dollar_figure that it received from egblp to pay mr beyer’s gift_tax liability of dollar_figure on the record before us we find that the transfer of dollar_figure from the egblp chase account to the living_trust account supports respondent’s position that at the time mr beyer transferred certain assets to egblp there was an implied agreement or understanding that he retain the possession or the enjoyment of or the right to the income from assets that he transferred to egblp within the meaning of sec_2036 pursuant to the beyer irrevocable_trust promissory note the beyer irrevocable_trust was required to make an interest payment of dollar_figure to the living_trust inter alia on date the record does not establish whether the beyer irrevocable_trust made that payment on that date if it did not it is possible that the payment of dollar_figure that egblp made to the living_trust on date included a late payment on behalf of the beyer irrevocable_trust of the interest of dollar_figure that the beyer irrevocable_trust had been required to but did not make to the living_trust on date however decedent’s estate has failed to carry its burden of establishing any such facts in further support of respondent’s argument that mr beyer continued to use assets that he transferred to egblp respondent relies on the following transfers from the egblp chase account to the living_trust account date amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in an email dated date from ms smid to craig plassmeyer ms smid stated that on date a transfer of dollar_figure instead of dollar_figure had been made from the egblp chase account to the living_trust banc one account in the same email ms smid stated that to correct that error chase transferred the difference of dollar_figure from the living_trust banc one account to the egblp chase account we have found that at the time egblp made each payment of dollar_figure listed above to the living_trust the beyer irrevocable_trust owned a 99-percent limited_partnership_interest in egblp and consequently was entitled to receive distributions from egblp we have further found that at each of those times each of those payments was an interest payment on the beyer irrevocable_trust promissory note that egblp made to the living_trust on behalf of the beyer irrevocable_trust on the record before us we find that none of the payments of dollar_figure listed above that egblp made to the living_trust supports respondent’s position that at the time mr beyer transferred certain assets to egblp there was an implied agreement or understanding that he retain the possession or the enjoyment of or the right to the income from assets that he transferred to egblp within the meaning of sec_2036 in further support of respondent’s argument that mr beyer continued to use assets that he transferred to egblp respondent relies on a transfer of dollar_figure made on date from the egblp chase account to the living_trust account decedent’s estate contends that under estate of mirowski v commissioner tcmemo_2008_74 egblp’s transfer of dollar_figure is irrelevant because post-death treatment of the partnership’s assets is irrelevant to a sec_2036 inquiry assuming arguendo that estate of mirowski held what decedent’s estate claims it held we find estate of mirowski to be materially distinguishable from the instant case and decedent’s estate’s reliance on that case to be misplaced we must nonetheless address whether the transfer of dollar_figure made on date from the egblp chase account to the living_trust account supports respondent’s position that at the time mr beyer transferred certain assets to egblp there was an implied agreement or understanding that he retain the possession or the enjoyment of or the right to the income from assets that he transferred to egblp within the meaning of sec_2036 the living_trust agreement that mr beyer signed in order to create the living_trust which mr beyer formed on the same day ie date on which he formed egblp obligated the living_trust to pay any death taxes due after mr beyer died mr beyer’s will which he also executed on date did not obligate his probate_estate to those death taxes after the living_trust transferred the 99-percent limited_partnership_interest in egblp that it had owned to the beyer irrevocable_trust ie after the living_trust transfer mr beyer knew that the living_trust was no longer a partner in egblp and consequently the living_trust was no longer entitled to distributions that egblp decided to make to its partners pursuant to the egblp agreement mr beyer also knew after the living_trust transfer that the living trust’s total assets consisted of the living_trust account which contained approximately dollar_figure and the beyer irrevocable_trust promissory note which had a face_amount of dollar_figure nonetheless after the living_trust transfer mr beyer did not contribute additional assets to the living_trust in order to ensure that the living_trust would have enough assets to satisfy its obligation under the living_trust agreement to pay death taxes moreover after the living_trust transfer mr beyer did not amend the living_trust agreement to eliminate the living trust’s obligation to pay those taxes nor did he amend his will to place that obligation on his probate_estate in addition after mr beyer’s death on date the living_trust did not attempt to borrow against the beyer irrevocable_trust promissory note in order to acquire enough cash to satisfy its obligation under the living_trust agreement to pay death taxes on the record before us we find that mr beyer knew not only at the time he formed egblp and the living_trust and executed his will but also at the time and after the living_trust sold its limited_partnership_interest in egblp to the beyer irrevocable_trust that the living_trust would need to use a very substantial amount of assets of egblp in order to satisfy its obligation under the living_trust agreement to pay death taxes he also knew after the living_trust sold its limited_partnership_interest in egblp to the beyer irrevocable_trust that the living_trust no longer had sufficient liquid_assets to satisfy that obligation and that the living_trust was no longer entitled to any assets of egblp see estate of miller v commissioner tcmemo_2009_119 on the record before us we find that the payment of dollar_figure that egblp made to the living_trust after mr beyer died supports respondent’s position that at the time mr beyer transferred certain assets to egblp there was an implied agreement or understanding that he retain the possession or the enjoyment of or the right to the income from assets that he transferred to egblp within the meaning of sec_2036 on the record before us we find that decedent’s estate did not introduce credible_evidence see sec_7491 and has failed to carry its burden of establishing that mr beyer did not continue to use assets that he transferred to egblp after mr beyer’s date transfer to egblp we next address respondent’s argument in support of respondent’s position that at the time mr beyer transferred certain assets to egblp there was an implied agreement or understanding that he retain the possession or the enjoyment of or the right to the income from assets that he transferred to egblp within the meaning of sec_2036 that mr beyer failed to retain sufficient assets outside of egblp to pay his anticipated financial obligations the parties agree that mr beyer retained either personally or through the living_trust and did not transfer to egblp assets valued at approximately dollar_figure million however the parties disagree over whether those assets were sufficient to satisfy mr beyer’s anticipated financial obligations we have found that on date after mr beyer transferred certain of his assets to egblp he made a gift of dollar_figure to each of craig plassmeyer and bruce plassmeyer those gifts totaling dollar_figure obviously reduced the total amount of assets that the parties agree mr beyer retained outside of egblp ie approximately dollar_figure million to approximately dollar_figure we have also found that mr beyer used egblp assets to pay his gift_tax liability of dollar_figure on the record before us we find that mr beyer would have not used egblp assets to pay his gift_tax liability if as decedent’s estate contends mr beyer had retained sufficient assets outside of egblp to satisfy his anticipated financial obligations and or if as decedent’s estate also contends at the time mr beyer transferred certain assets to egblp there was no implied agreement or understanding that he retain the possession or the enjoyment of or the right to the income from assets that he transferred to egblp within the meaning of sec_2036 on the record before us we find that decedent’s estate did not introduce credible_evidence see sec_7491 and has failed to carry its burden of establishing that mr beyer retained sufficient assets outside of egblp to satisfy his anticipated financial obligations based upon our examination of the entire record before us we find that decedent’s estate has failed to carry its burden of establishing that at the time mr beyer transferred certain assets to egblp there was no implied agreement or understanding that he retain the possession or the enjoyment of or the right to the income from assets that he transferred to egblp within the meaning of sec_2036 based upon our examination of that record we further find that decedent’s estate has failed to carry its burden of establishing that mr beyer did not retain the possession or the enjoyment of or the right to the income from assets that he transferred to egblp within the meaning of sec_2036dollar_figure based upon our examination of the entire record before us we find that decedent’s estate has failed to carry its burden of establishing that the value of the assets that egblp held on the date of decedent’s death is not includible in the value of his gross_estate under sec_2036dollar_figure because of our finding under sec_2036 we need not consider respondent’s alternative argument under sec_2036 because of our finding under sec_2036 we need not consider respondent’s alternative arguments under sec_2035 and sec_2038 value of assets includible in the value of the gross_estate of decedent under sec_2036 the parties stipulated the net asset value on the alternate_valuation_date of assets of egblp in the event that we were to find which we have that the value of those assets is includible in the value of the gross_estate of decedent however they disagree over whether that value should be discounted as decedent’s estate maintains in determining the value on that alternate_valuation_date of those assets because certain of those assets were held in the restricted management account ie the rma under the terms of the investment agreement of capital trust to which the management_trust as the general_partner of egblp and capital trust as the agent of egblp agreed capital trust was to hold in the rma which was subject_to the terms of that agreement percent of egblp’s assets for four years during that four-year period the capital trust investment agreement required dividends and interest on assets held in the rma to be distributed to egblp and prohibited the distribution of principal from the rma to egblp in addition the investment agreement of capital trust permitted egblp to transfer all or any part of the rma after receiving the written consent of decedent’s estate elected to use the alternate_valuation_date of date see sec_2032 capital trust but only to a permitted transferee as defined in the capital trust investment agreement who executes certain documents the capital trust investment agreement did not prohibit capital trust from selling assets held in the rma it is the position of decedent’s estate that a discount should be applied to the stipulated net asset value of assets of egblp in order to take into account the restrictions that the capital trust investment agreement imposed on the rma to which egblp had transferred percent of its assets when the rma was createddollar_figure the investment agreement of capital trust provided the following definition of the term permitted transferee any one or more of the following a decedent’s ancestors and decedent’s descendants b one or more organizations described in sec_170 sec_2055 and sec_2522 of the code c the decedent’s estate or guardianship estate of any of the persons listed in a or a revocable_trust substitute for a decedent’s estate exclusively for the benefit of one or more of the persons listed in a and d a_trust the terms of which provide that the account is held at the time of the transfer of the account to the trust exclusively for the benefit of one or more of the persons listed in a provided however for purposes of c and d above the remaindermen of a_trust shall not be considered in determining whether a_trust is exclusively for the benefit of one or more of the persons listed in a decedent’s estate advances no argument in support of its position that a discount should be applied to the stipulated net asset value on the alternate continued in support of respondent’s position that the stipulated net asset value on the alternate_valuation_date of assets of egblp should not be discounted to take into account the restrictions that the capital trust investment agreement imposed on the rma respondent relies on estate of kahn v commissioner t c and estate of foster v commissioner tcmemo_2011_95 wl aff’d 565_fedappx_654 9th cir dollar_figure in estate of kahn the value of each of two individual_retirement_accounts iras which held certain marketable_securities was includible under sec_2039 in the value of the gross_estate of the decedent involved in that case one of the issues there was whether it was appropriate to apply a discount to assets continued valuation_date of assets of egblp decedent’s estate merely argues about why what it claims is respondent’s position is wrong we note that respondent is not even taking the position with respect to the valuation discount issue that decedent’s estate claims it is taking decedent’s estate advances no argument to refute respondent’s position that the stipulated net asset value on the alternate_valuation_date of assets of egblp should not be discounted to take into account the restrictions that the capital trust investment agreement imposed on the rma respondent also relies on revrul_2008_35 2008_29_irb_116 which we shall not consider revenue rulings are not regarded as precedent in this court they merely represent the position of the commissioner of internal revenue on a particular issue see 109_tc_133 ndollar_figure aff’d 165_f3d_822 11th cir held in each of the iras in determining the value of each of those iras to be included in the value of the gross_estate of the decedent involved in that case see estate of kahn v commissioner t c pincite in estate of kahn although the terms of each of the iras prohibited that decedent from selling any interest therein those terms permitted the marketable_securities that were held in those iras to be sold see id pincite we concluded in estate of kahn that in determining the fair_market_value of each of the iras under the willing buyer- willing seller test we must take into account what would actually be sold--the securities id pincite on the record presented to us in that case we held that in determining the fair_market_value of each of the iras it was not appropriate to apply a discount to the value of the securities held in each of those iras see id pincite in estate of foster v commissioner wl the total value of assets held in a marital trust whose sole beneficiary was the decedent involved in the term fair_market_value is defined as the price at which property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts 125_tc_227 quoting 411_us_546 see sec b estate_tax regs in determining the fair_market_value of an asset it is appropriate to apply a discount to take account of one or more restrictions that would affect the price at which a willing buyer would purchase and a willing seller would sell the asset see estate of kahn v commissioner t c pincite that case was includible in the value of the gross_estate of that decedent one of the issues there was whether it was appropriate to apply a discount to assets held in the marital trust in determining the value that was to be included in the gross_estate of that decedent see id at in estate of foster the marital trust agreement appointed a_trust company and the decedent there as co-trustees of the marital trust and gave the co-trustees the right to sell assets held in and to buy assets to be held in the marital trust see id at the marital trust agreement also gave the co-trustees the right in their discretion to distribute the principal of the marital trust for the decedent’s benefit id at pursuant to the terms of the marital trust agreement the decedent in estate of foster had the right during her life to withdraw at her request any part of the principal of the marital trust id at some time after the creation of the marital trust the trust company in its capacity as a co-trustee unilaterally froze in order to avoid potential liability of certain persons for distributions from the marital trust the right of the decedent in that case to withdraw at her request principal from that trust see id on the record presented to us in estate of foster we held that in determining the fair_market_value of assets held in the marital trust under the willing buyer-willing seller test it was not appropriate to apply a discount to those assets see id at see supra note we find the facts of each of the cases on which respondent relies to be indistinguishable in material respects from the facts in the instant case one indistinguishable material fact in each of those cases and in the instant case is that the governing instrument there and here ie the capital trust investment agreement did not prohibit the sale of assets the value of which for estate_tax purposes was there and is here at issue on the record before us we find that in determining the fair_market_value on the alternate_valuation_date of assets of egblp that we have held is includible in the value of the gross_estate of decedent it is not appropriate under the willing buyer-willing seller test to apply a discount to the stipulated net asset value on the alternate_valuation_date of those assets in order to take into account the restrictions that the capital trust investment agreement imposed on the rma which held percent of assets of egblp when the rma was created based upon our examination of the entire record before us we find that decedent’s estate must include in the value of the gross_estate of decedent the value on the alternate_valuation_date of assets of egblp which the parties stipulated that we have held is includible in that gross_estate under sec_2036 gift_tax sec_529 accounts we address next whether as respondent argues the dollar_figure that mr beyer contributed to each of ten sec_529 accounts on date and the dollar_figure that he contributed to each of eight sec_529 accounts on date are taxable_gifts that increase mr beyer’s gift_tax liabilities for his taxable_year sec_2002 and respectively in order to resolve the parties’ dispute regarding that issue we must determine whether mr beyer made an election under sec_529 to treat those contributions as made ratably over a five- year period as provided in that section decedent’s estate argues that although mr beyer did not file form_709 for his taxable_year and did not make a sec_529 election in form_709 that he filed for his taxable_year mr beyer nonetheless intended to and therefore did elect to treat the ten dollar_figure contributions in question during schedule a that is part of form_709 contains a box at line b which provided the following instructions check here if you elect under sec_529 to treat any transfers made this year to a qualified_tuition_program as made ratably over a 5-year period beginning this year see instructions attach explanation mr beyer did not check that box in schedule a that he included with form_709 that he filed for his taxable_year his taxable_year and the eight dollar_figure contributions in question during his taxable_year as made ratably over a five-year period respondent counters that the argument of decedent’s estate should be rejected because mr beyer did not make the election that sec_529 requires in form_709 for each of his taxable_year sec_2002 and sec_2503 defines the term taxable_gifts to mean the total_amount_of_gifts made during the calendar_year less certain statutory reductions sec_2503 provides an inflation-adjusted annual exclusion from taxable_gifts which is applicable to each donee for gifts other than gifts of future interests in property we shall sometimes refer to the inflation-adjusted annual gift exclusion amount that is applicable to each donee as the maximum annual exclusion amount for each of calendar_year sec_2002 and the maximum annual gift exclusion amount was dollar_figure for each donee see sec_2503 revproc_2004_71 2004_2_cb_970 revproc_2001_59 2001_2_cb_623 sec_529 provides guidance regarding the gift_tax treatment of contributions to a qualified_tuition_program sec_529 account as defined in sec_529 if the aggregate amount of contributions that a donor makes to a sec_529 account on behalf of a single beneficiary during a calendar_year does not exceed the maximum annual exclusion amount the contributions made to the sec_529 account on behalf of that beneficiary will not be treated as taxable_gifts see sec_529 moreover if the aggregate amount of contributions that a donor makes to a sec_529 account on behalf of a single beneficiary during a calendar_year exceeds the maximum annual exclusion amount such aggregate amount shall at the election of the donor be taken into account for purposes of such section ratably over the 5-year period beginning with such calendar_year sec_529 emphasis added where the aggregate amount of contributions that a donor makes to a sec_529 account on behalf of a single beneficiary during a calendar_year exceeds the maximum annual exclusion amount and the donor does not elect to treat that aggregate amount as made ratably over a five-year period a taxable gift occurs see id sec_529 does not explain how the donor must make the election that that section requires before the aggregate amount of contributions that a donor makes to a sec_529 account on behalf of a single beneficiary during a calendar_year which exceeds the maximum annual exclusion amount will be taken into account for purposes of that section as made ratably over a five-year period as provided in that section we turn to the legislative_history of sec_529 for guidance that legislative_history indicates that a gift_tax_return must be filed with respect to any contribution in excess of the annual gift-tax exclusion limit and the election for five-year averaging must be made on the contributor’s gift_tax_return h_r conf rept no pincite 1997_4_cb_1457 consistent with the legislative_history of sec_529 the respective instructions for form sec_709 for gifts made during calendar_year and for gifts made during calendar_year state in pertinent part you make the election by checking the box on line b at the top of schedule a the election must be made for the calendar_year in which the contribution is made also attach an explanation that includes the following the total amount contributed per individual beneficiary the amount for which the election is being made and the name of the individual for whom the contribution was made mr beyer did not as discussed above file form_709 for his taxable_year on the record before us we find that decedent’s estate did not introduce credible_evidence see sec_7491 and has failed to carry its burden of establishing that mr beyer made an election under sec_529 to treat the dollar_figure that he contributed in to each of ten sec_529 accounts as made ratably over a five-year period although mr beyer filed form_709 for his taxable_year he did not check the box at line b of schedule a that he included with that form which would have constituted his election under sec_529 to treat any transfers made this year to a qualified_tuition_program as made ratably over a 5-year period beginning this year on the record before us we find that decedent’s estate did not introduce credible_evidence see sec_7491 and has failed to carry its burden of establishing that mr beyer made an election under sec_529 to treat the dollar_figure that he contributed in to each of eight sec_529 accounts as made ratably over a five-year period based upon our examination of the entire record before us we find that decedent’s estate has failed to carry its burden of establishing that the dollar_figure that mr beyer contributed in to each of ten sec_529 accounts and in to each of eight sec_529 accounts are not taxable_gifts that mr beyer made during his taxable_year sec_2002 and respectively additions to tax and accuracy-related_penalty respondent determined that mr beyer and thus decedent’s estate is liable for his taxable_year for respective additions to gift_tax under sec_6651 and of dollar_figure and dollar_figure and for his taxable_year for an accuracy-related_penalty on gift_tax under sec_6662 of dollar_figure decedent’s estate does not dispute the respective portions of the accuracy- related penalty under sec_6662 for mr beyer’s taxable_year that are continued respondent bears the burden of production with respect to the additions to tax under sec_6651 and and the accuracy-related_penalty under sec_6662 that respondent determined in the notice see sec_7491 116_tc_438 to satisfy respondent’s burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose those additions to tax and that penalty see higbee v commissioner t c pincite although respondent bears the burden of production with respect to the additions to tax under sec_6651 and and the accuracy-related_penalty under sec_6662 respondent need not introduce evidence regarding reasonable_cause or similar provisions t he taxpayer bears the burden_of_proof with regard to those issues id sec_6651 and sec_6651 imposes an addition_to_tax for failure_to_file inter alia a gift_tax_return on the date on which such a return is required to be filed the addition_to_tax for failure_to_file under sec_6651 does not apply if the failure_to_file is due to reasonable_cause and not due to willful neglect continued attributable to the underpayment of gift_tax for that year with respect to certain transfers including the dollar_figure transfer and the dollar_figure transfer that he made in that year to each of craig plassmeyer and bruce plassmeyer sec_6651 imposes an addition_to_tax for failure to pay inter alia the gift_tax shown in a gift_tax_return on or before the date on which such tax is required to be paid the addition_to_tax for failure to pay under sec_6651 does not apply if the failure to pay is due to reasonable_cause and not due to willful neglect we have found that mr beyer made taxable_gifts during his taxable_year when he contributed in that year dollar_figure to each of ten sec_529 accounts we have also found that mr beyer did not file form_709 for his taxable_year see sec_6651 and that he did not pay the gift_tax of dollar_figure shown in the substitute for return that respondent had prepared under sec_6020 for that year see sec_6651 g 120_tc_163 aff’d without published opinion a f t r 2d ria 3d cir on the record before us we find that respondent has carried respondent’s burden of production under sec_7491 with respect to the additions to tax under sec_6651 and that respondent determined in the notice for purposes of sec_6651 a return prepared by the commissioner under sec_6020 is treated as the return filed by the taxpayer see sec_6651 120_tc_163 aff’d without published opinion a f t r 2d ria 3d cir with respect to the addition_to_tax under sec_6651 that respondent determined to impose with respect to mr beyer’s taxable_year decedent’s estate argues that mr beyer’s failure_to_file form_709 for his taxable_year was due to reasonable_cause and not willful neglect in support of that argument decedent’s estate contends that mr beyer and craig plassmeyer were advised and reasonably believed that mr beyer had elected five-year averaging of his gifts to the sec_529 plans and that no gift was required to be reported in a gift_tax_return those contentions are not supported by the record in fact the record does not establish that mr beyer or craig plassmeyer on his behalf considered obtaining let alone sought qualified professional advice as to whether mr beyer was required to file a gift_tax_return for his taxable_year in response to a question by an attorney for decedent’s estate on direct examination of craig plassmeyer as to whether mr beyer filed a gift_tax_return for his taxable_year he replied as follows in or whenever it was i didn’t realize i needed to file gift_tax returns i’d never filed them before and based on my understanding that it was within the usual exclusion i didn’t even look at it on the record before us we find that decedent’s estate has failed to carry its burden of establishing that mr beyer’s failure_to_file form_709 for his taxable_year was due to reasonable_cause and not willful neglect with respect to the addition_to_tax under sec_6651 that respondent determined to impose for mr beyer’s taxable_year decedent’s estate argues that mr beyer’s failure to pay gift_tax for that taxable_year was due to reasonable_cause and not willful neglect in support of that argument decedent’s estate advances essentially the same contentions that it advances in support of its position with respect to the addition_to_tax under sec_6651 we reject those contentions here for the same reasons that we rejected them in our consideration of sec_6651 on the record before us we find that decedent’s estate has failed to carry its burden of establishing that mr beyer’s failure to pay the gift_tax shown in the substitute form_709 for was due to reasonable_cause and not willful neglect based upon our examination of the entire record before us we find that decedent’s estate has failed to carry its burden of establishing that mr beyer and thus decedent’s estate is not liable for mr beyer’ sec_2002 taxable_year for the addition_to_tax under sec_6651 that respondent determined in the notice on that record we further find that decedent’s estate has failed to carry its burden of establishing that mr beyer and thus decedent’s estate is not liable for that year for the addition_to_tax under sec_6651 that respondent determined in the notice sec_6662 sec_6662 imposes an accuracy-related_penalty of percent of the underpayment to which sec_6662 applies sec_6662 applies to the portion of any underpayment which is attributable to inter alia negligence or disregard of rules or regulations sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code sec_6662 negligence has also been defined as a failure to do what a reasonable person would do under the circumstances 963_f2d_907 6th cir aff’g tcmemo_1991_179 91_tc_686 aff’d 893_f2d_656 4th cir the term negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on all the pertinent facts and circumstances including the taxpayer’s efforts to assess the taxpayer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs reliance on the advice of a professional may demonstrate reasonable_cause and good_faith if under all circumstances such reliance was reasonable and the taxpayer acted in good_faith id respondent argues that the accuracy-related_penalty under sec_6662 should apply to the portion of the underpayment of gift_tax for mr beyer’s taxable_year that is attributable to the dollar_figure which mr beyer contributed in to each of eight sec_529 accounts because that portion of the underpayment is due to negligence we have found that mr beyer did not make a sec_529 election for inter alia his taxable_year and that consequently he made taxable_gifts during that year when he made those contributions to those sec_529 accounts we have also found that mr beyer did not report those taxable_gifts in his gift_tax_return for his taxable_year and did not pay gift_tax with respect to them for that year sec_529 provides that only if the donor makes an election will the aggregate amount of contributions that the donor makes to a sec_529 account on behalf of a single beneficiary during a calendar_year that exceeds the maximum annual exclusion amount be treated as if the contributions had been made ratably over a five-year period the record does not establish that mr beyer or craig plassmeyer on his behalf asked a qualified_tax professional whether or how the election to which sec_529 refers must be made we find that that failure to do so constitutes negligence by mr beyer see 963_f2d_907 pincite 91_tc_686 pincite on the record before us we find that respondent has satisfied respondent’s burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 on the portion of the underpayment of gift_tax for mr beyer’s taxable_year that is attributable to the dollar_figure which mr beyer contributed to each of eight sec_529 accounts decedent’s estate argues under sec_6664 and the regulations thereunder that mr beyer had reasonable_cause for and acted in good_faith with respect to the portion of the underpayment of gift_tax for his taxable_year that is attributable to the dollar_figure which mr beyer contributed in to each of eight sec_529 accounts in support of that argument decedent’s estate contends that mr beyer and craig plassmeyer reasonably relied on mr madonia’s advice as well as the advice previously conveyed by mr holup an experienced financial advisor at chase bank in determining that the gifts made in were not required to be reported on a gift_tax_return those contentions are not supported by the record the record does not establish that mr beyer or craig plassmeyer on his behalf considered obtaining let alone sought qualified professional advice regarding whether or how mr beyer was required to make the sec_529 election with respect to the dollar_figure that mr beyer contributed in to each of eight sec_529 accounts on the record before us we find that decedent’s estate has failed to carry its burden of establishing that there was reasonable_cause for and that mr beyer acted in good_faith with respect to the portion of the underpayment of gift_tax for mr beyer’s taxable_year that is attributable to the dollar_figure which mr beyer contributed in to each of eight sec_529 accounts based upon our examination of the entire record before us we find that decedent’s estate has failed to carry its burden of establishing that mr beyer and thus decedent’s estate is not liable for the accuracy-related_penalty under sec_6662 on the portion of the underpayment of gift_tax for mr beyer’s taxable_year that respondent determined in the notice and that is attributable to the dollar_figure which mr beyer contributed in that year to each of eight sec_529 accounts we have considered all of the contentions and arguments of decedent’s estate and respondent that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concessions of the parties decision will be entered under rule
